Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 1 of 71 PAGEID #: 5




EXHIBIT “A”
    Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 2 of 71 PAGEID #: 6


                        MARYELLEN O'SHAUGHNESSY
 CLERK OF THE FRANKLIN COUNTY COMMON •PLEAS COURT, COLUMBUS, OHIO 43215
                            CIVIL DIVISION


ROBERT W. BABCOCK
3910 BRAIDWOOD DRIVE
HILLIARD, OH 43026,

                                      20CV-08-5676
                 PLAINTIFF,             CASE NUMBER
            VS.
ONLINE INFORMATION SERVICES IIIC
C/O CORP SERVICE CO
50 WEST BROAD STREET
SUITE 1330
COLUMBUS, OH 43215,


                             **** SUMMONS ****                08/26/20

TO THE FOLLOWING NAMED DEFENDANT:
       ONLINE INFORMATION SERVICES INC
       C/O CORP SERVICE CO
       50 WEST BROAD STREET
       SUITE 1330
       COLUMBUS, OH 43215

YOU HAVE BEEN NAMED DEFENDANT IN A COMPLAINT FILED IN FRANKLIN COUNTY
COURT OF COMMON PLEAS, FRANKLIN COUNTY HALL OF JUSTICE, COLUMBUS, OHIO,
BY:    ROBERT W. BABCOCK
       3910 BRAIDWOOD DRIVE
       HILLIARD, OH 43026,

                                                        PLAINTIFF (S) ..

A COPY OF THE COMPLAINT IS ATTACHED HERETO. THE NAME AND ADDRESS OF
THE PLAINTIFF'S ATTORNEY IS:
       JEFFREY T. PERRY
       7240 MUIRFIELD DR STE 120
       DUBLIN, OH 43017



YOU ARE HEREBY SUMMONED AND REQUIRED TO SERVE UPON THE PLAINTIFF'S
ATTORNEY, OR UPON THE PLAINTIFF, IF HE HAS NO ATTORNEY OF RECORD, A COPY
OF AN ANSWER TO THE COMPLAINT WITHIN TWENTY-EIGHT DAYS AFTER THE SERVICE
OF THIS SUMMONS ON YOU, EXCLUSIVE OF THE DAY OF SERVICE. YOUR ANSWER
MUST BE FILED WITH THE COURT WITHIN THREE DAYS AFTER THE SERVICE OF A
COPY OF THE ANSWER ON THE PLAINTIFF'S ATTORNEY.

IF YOU FAIL TO APPEAR AND DEFEND, JUDGMENT BY DEFAULT WILL BE RENDERED
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

MARYELLEN O'SHAUGHNESSY
CLERK OF THE COMMON PLEAS
FRANKLIN COUNTY, OHIO

BY: BROOKE ELLIOTT, DEPUTY CLERK
                                                                   (CIV370-S03)
           Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 3 of 71 PAGEID #: 7


                            MARYELLEN O'SHAUGHNESSY
    CLERK OF THE FRANKLIN COUNTY COMN30N PLEAS COURT, COLUMBUS, OHIO 43215
t                               CIVI~L DIVISION                       ~
                                       i                        JUDGE J . BROTAN

    ROBERT W. BABCOCK,

                      PLAINTIFF,

                                               20CV-08-5676
               VS .                            CASE NUMBER


    ONLINE INFORMATION SERVICES
    ET. AL.,
                   DEFENDANT.

                             CLERK'S ORIGINAL CASE SCHEDULE
                             ------------------------------          LATEST TIME
                                                                    OF OCCURRENCE
    CASE FILED                                                        08/26/20
    INITIAL STATUS CONFERENCE

    INITIAL JOINT DISCLOSURE OF ALL WITNESSES                         01/13/21
    SUPPLEMENTAL JOINT DISCLOSURE OF ALL WITNESSES                    03/10/21


    DISPOSITIVE MOTIONS                                               06/02/21
    DISCOVERY CUT-OFF                                                 06/16/21
    DECISIONS ON MOTIONS                                              07/28/21
    FINAL PRE-TRIAL CONFERENCE/ORDER (OR BOTH)                        08/23/21 0930AM

    TRIAL ASSIGNMENT                                                  09/20/21 1030AM

                                   NOTICE TO ALL PARTIES
                                   ---------------------
         ALL ATTORNEYS AND PARTIES SHOULD MAKE THEMSELVES FAMILIAR WITH THE
     COURT'S LOCAL RULES, INCLUDING THOSE REFERRED TO IN THIS CASE SCHEDULE.
     IN ORDER TO COMPLY WITH THE CLERK'S CASE SCHEDULE, IT WILL BE NECESSARY
     FOR ATTORNEYS AND PARTIES TO PURSUE THEIR CASES VIGOROUSLY FROM THE DAY
     THE CASES ARE FILED. DISCOVERY MUST BE UNDERTAKEN PROMPTLY IN ORDER TO
     COMPLY WITH THE DATES LISTED IN THE RIGHT-HAND COLUMN.

                                      BY ORDER OF THE COURT OF COMMON PLEAS;
                                      FRANKLIN COUNTY, OHIO

                                                   .
    _/_/_
    DATE                              MARYELLEN O'SHAUGHNESSY, CLERK

                                                                               IV363-S10
          Franklin
         Case:     County Ohio Clerk of Courts
               2:20-cv-05187-ALM-CMV       Doc of #:
                                                  the1-1
                                                      Common
                                                         Filed:Pleas- 2020 Page:
                                                                10/02/20   Aug 26 46:15 PN9-20CV005676
                                                                                     of 71 PAGEID #: 8
OF221 - F48
                                       MARYELLEN O'SHAUGHNESSY

                               FRANKLIN COUNTY CLERK OF COURTS
                            GENERAL DIVISION, COURT OF COMMON PLEAS

    CASE TITLE: ROBERT W BABCOCK -VS- ONLINE INFORMATION                  CASE NUMBER: 20CV005676
    SERVICES INC ET AL .



    TO THE CLERK OF COURTS, YOU ARE INSTRUCTED TO MAKE:
    CERTIFIED MAIL

    DOCUMENTS TO BE SERVED:
    CASE INFORMATION SHEET
    COMPLAINT
    EXHIBITS
    EXHIBITS
    EXHIBITS
    EXHIBITS
    EXHIBITS
    EXH IBITS
    EXHIBITS
    EXHIBITS
    EXHIBITS
    EXHIBITS

    PROPOSED DOCUMENTS TO BE SERVED:

    UPON:
    DUKE ENERGY
    C/O DUKE ENERGY OHIO INC
    139 EAST FOURTH STREET
    CINCINNATI, OH 45202

    ONLINE INFORMATION SERVICES INC
    C/O CORP SERVICE CO
    50 WEST BROAD STREET
    SUITE 1330
    COLUMBUS, OH 43215
          Franklin
         Case:     County Ohio Clerk of Courts
               2:20-cv-05187-ALM-CMV       Doc of #:
                                                  the1-1
                                                      Common
                                                         Filed: Pleas- 2020Page:
                                                                10/02/20    Aug 26
                                                                                 5 6:15
                                                                                   of 71PM-20CV005676
                                                                                          PAGEID #: 9
OF221 - F49

     JUVENILE CITATIONS ONLY:

           HEARING TYPE:

             Date already scheduled at : Courtroom:



    Electronically Requested by: JEFFREY THOMAS PERRY
    Attorney for:
          Franklin
        Case:      County Ohio Clerk of Courts
               2:20-cv-05187-ALM-CMV        Docof the Common
                                                  #: 1-1 Filed:Pleas- 2020 Page:
                                                                10/02/20   Aug 2666:15 PM-20CV005676
                                                                                   of 71 PAGEID #: 10
OF221 - F14



                          In the Court of Common Pleas, Franklin County, Ohio, General Division
           ROBERT W. BABCOCK
                          P 1 ai nti ff/Ap p el l ant,


           vs.                                                              Case No.
           ONLINE INFORMATION SERVICES, Il
                          Defendant/Appellee,

                                                 Civil Case Filing Information Summary

           Tvpe of Action/Case Classification:
                 Professional Tort (Type A)                               Product Liability (Type B)
                     ($225.00 Security Deposit Required)                    ($225.00 Security Deposit Required)

                 Other Torts (Type C)                                     Workers Compensation (Type D)
                     ($225.00 Security Deposit Required)                    ($225.00 Secuiity Deposit Required)

                 Foreclosure (Type E)                                     Administrative Appeal (Type F)
                     ($350.00 Security Deposit Required)                    ($100.00 Security Deposit Required)       •

            ✓ All Other Civil Cases (Type H)                              Cognovit Confession of Judgment (H)
                     ($225.00 Security Deposit Required)                    ($100.00 Security Deposit Required)

           JURY DEMAND?                             Yes                     Total Security Deposit $ 225.00
           ($300.00 Additional Security Deposit Required) (Yes or No)

           Is a TElV1PORARY RESTRAINING ORDER being requested at this time? No
                                                                                                                          (Yes or No)
           Is this a case in which ALL the issues presented are a result of the
           defendant(s) having signed and defaulted on a COGNOVIT NOTE?                                           No
                                                                                                                          (Yes or No)
           Is this a FORCIBLE ENTRY AND DETAINER case?                                                            No
                                                                                                                          (Yes or No)
           Does this case include allegations of CONSUMER SALES PRACTICES
           ACT violatioris under Chapter 1345. or any other statutory consumer
           protection provision of the Ohio Revised Code?                                                         Yes
                                                                                                                          (Yes or No)
           Refiling Information:
           If this is a REFILING of a previously dismissed case, please complete the following:
           Previous Case No.                                                Original Judge
                                                                                  ..~.~,
                                                                             11   ..  .
           Attomey/Paity Signature                                           Attomey Oliio Sup. Ct Registration No.

           Jeffrey T. Perry                                                 614-668-8442
           Attomey/Party Name (Type or Print)                               Telephone Number

           7240 Muirfield Drive, Suite 120                                  614-675-2210
           Mailing Address                                                  Facsimile Number

           Dublin                                   OH 43017
           City                                      State     Zip Code
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 7 of 71 PAGEID #: 11




        THIS PAGE INTENTIONALLY LEFT BLANK
          Franklin
        Case:      County Ohio Clerk of Courts
               2:20-cv-05187-ALM-CMV       Docof#:
                                                 the1-1
                                                     Common
                                                        Filed: Pleas- 2020Page:
                                                               10/02/20    Aug 2686:15 PM-20CV005676
                                                                                   of 71 PAGEID #: 12
OF221 - F15




                     IN THE COMMON PLEAS COURT OF FRANKLIN COUNTY, OHIO
                                       CIYIL DIVISION

           ROBERT W. BABCOCK                                     :
           3910 Braidwood Drive                                  :     CASE NO.
           Hilliard, OH 43026                                    :

                          Plaintiff                              :     JUDGE:

                  -vs-
                                                                       CATEGORY H
           ONLINE INFORIVIATION SERVICES, INC.                   :     COMPLAINT
           C/O Registered Agent                                  :
           Corporation Service Company                           :
           50 West Broad Street, Suite 1330                      :
           Columbus, OH 4321$                                    :

                  and                                                  (Jury Demand
                                                                       Endorsed Herein)
           DUKE ENERGY
           C/O Registered Agent
           Duke Energy Ohio, Inc.
           139 East Fourth Street
           Cincinnati, OH 45202

                          Defendants.


                         COMPLAINT FOR 1VIONEY DAMAGES AND OTHER RELIEF


                  Now comes Plaintiff Robert W. Babcock (hereinafter "Babcock" or "Plaintiff'), by and

           through counsel, and for his Complaint against the Defendants Online Information Services,

           Inc. (hereinafter "Online Information Services" or "Defendant"), and Duke Energy (hereinafter

           "Duke" or Defendant"), Plaintiff states as follows:

                  This is an action brought under the laws of the State of Ohio, and the United States, for

                  violations of Ohio's consumer sales practices act ("CSPA"), negligent misrepresentation,
         Franklin
        Case:     County Ohio Clerk of Courts
              2:20-cv-05187-ALM-CMV       Docof#:the Common
                                                   1-1        Pleas- 2020
                                                       Filed: 10/02/20    Aug 26
                                                                        Page:    6:15
                                                                              9 of  71PM-20CV005676
                                                                                       PAGEID #: 13
OF221 - F16



               fraudulent misrepresentation, and for violations of the Fair Debt Collection Practices Act

               ("FDCPA")

                                        JURISDICTION AND VENUE

        2. .   Defendant Online Information Services, Inc. is a foreign corporation, registered to do

               business with the Ohio Secretary of State (Entity No. 1483991).

               Defendant Duke Energy is a foreign corporation,'registered to do business with the Ohio

               Secretary of State (Entity No. 1604130).

        4.     Venue is proper in this Court pursuant to Ohio Civ. R. 3(C)(3) in that Defendants transact

               business in the State of Ohio and/or Franklin County, and a substantial part of the events

               giving rise to the claims occurred in Franklin County.

               Jurisdiction over the subject matter of this action lies with this Court pursuant to R.C. §

               1345.04 of the Consumer Sales Practices Act ("CSPA").

        6.     This is an action for damages in an amount exceeding Twenty-Five Thousand and No/loo

               ($25,000.00) Dollars and hence is within the subject matter jurisdiction of this Court.

                                                 THE PARTIES

        7.     The Plaintiff is sui juris and a permanent resident of Franklin County Ohio.

        8.     Defendants are sui juris and transact business in Franklin County Ohio.

        9.     At all times material, Defendants and their agents, employees, and representatives were

               residing and/or transacting business in Franklin County Ohio.

        10.    At all times hereinafter mentioned and at the time of the incidents complained of,

               Defendants did hire agents, employees, and representatives, and Defendants exercised

               jurisdiction and control over,the procedures that said agents, employees, and

               representatives had the privilege to perform, and Defendants determined the
            Franklin County Ohio Clerk of Courts
                                            Doc of
                                                 #:the
                                                    1-1Common   Pleas- 2020
        - Case: 2:20-cv-05187-ALM-CMV                   Filed: 10/02/20   Page: 10 6:15
                                                                                   of 71PM-20CV005676
                                                                                         PAGEID #: 14
                                                                            Aug 26
OF221     F17



                  qualifications or lack of qualifications of said agents, employees, and representatives, as

                 the same related to those procedures and duties that were devised by Defendants for the

                  aforementioned agents, employees, and representatives.

           11.    The Plaintiff is a Consumer as that term is defined in R.C. § 1345.01(D).

           12.    The Plaintiff is a Consumer within the meaning of 15 U. S.C. § 1692a(3).

           13.    At all relevant times Defendant Online Information Services conducted business as a

                  Debt Collector within the meaning of 15 U.S.C. § 1692a(6), as it regularly collects or

                  attempts to collect debts owed or due another.

           14.    At all relevant times Defendant Online Information Services is a Supplier within the

                  meaning of R.C. § 1345.01(C), as it was engaged in the business of effecting consumer

                  transactions.

           15.    At all relevant times herein Defendant Duke conducted business as a Debt Collector

                 within the meaning of 15 U.S.C. § 1692a(6), as it regularly collects or attempts to collect

                  debts owed or due another.

           16.    At all relevant times Defendant Duke was and is a Supplier within the meaning of R.C. §

                  1345.01(C), as it was engaged in the business of effecting consumer transactions.

p                          FACTUAL ALLEGATIONS COMIVION TO ALL CLAIMS

           17.    The Plaintiff adopts, re-alleges, and incorporates by reference all allegations of the

                  foregoing Paragraphs, as if they were set forth in full herein, and further alleges the

                  following matters.

           18.    On or about April 29, 2020, the Plaintiff received a final bill from Defendant Duke

                  Energy in the amount of $117.25. A true and accurate copy of the final bill is attached

                  hereto, marked Exhibit A.



                                                            3
          Franklin
        Case:      County Ohio Clerk of Courts
              2:20-cv-05187-ALM-CMV       Docof#:the1-1
                                                     Common    Pleas- 2020Page:
                                                        Filed: 10/02/20    Aug 26116:15 PIN-20CV005676
                                                                                     of 71 PAGEID #: 15
OF221 - F18



           19.    Defendant Online Information Services was assigned or acquired the account.

           20.    Defendant Online Information Services, acting on behalf of Defendant Duke Energy,

                  reported an allegedly past due balance of $7;482.11, which balance was categorized as

                  "[sJeriozcsly past due date / assigned to attot•ney, collection agency, or credit grantor...."

                  A true and accurate copy of the Plaintiff's Experian report, dated May 5, 2020, is attached

                  hereto, marked Exhibit B.

           21.    As it happens, on or about April 3, 2020, the Plaintiff was offered a Client Care Specialist

                  position with JPMorgan Chase & Co., in Columbus, Ohio, at an annualized salary of

                  approximately $52,900.00, plus overtime. The Plaintiff was to begin work on April 27,

                  2020. A true and accurate copy of the Plaintiff's offer letter is attached hereto, marked

                  Exhibit C.

           22.    Pursuant to the Plaintiffl s employment application, JPMorgan Global Workforce

                  Screening Team conducted a routine background investigation.

           23.    As a proximate result of Defendants' attempt to collect a fabricated debt, and as a

                  proximate result of Defendants' false reporting to the credit.bureaus, as outlined herein,

                  JPMorgan Chase & Co. rescinded the Plaintiff's employment offer. See Exhibit D.

           24.    On or about June 16, 2020, the Plaintiff, by and through counsel, via U. S. Certified Mail,

                  brought to Defendants' attention the foregoing irregularities, and requested an itemized

                  accounting of fees and costs to validate the inflated alleged debt, pursuant to 15 U.S.C. §

                  1692g. A true and accurate copy of the Plaintiff's demand letter is attached hereto,

                  markedExhibit E.

           25.    The Plaintiff, by and through counsel, requested a copy of Defendants' ledger by which

                  fees and costs were allegedly assessed. Id.



                                                            ~
              Franklin
            Case:      County Ohio Clerk of Courts
                  2:20-cv-05187-ALM-CMV       Docof#:the
                                                      1-1Common  Pleas- 2020
                                                          Filed: 10/02/20    Aug 26
                                                                           Page:  126:15 PM-20CV005676
                                                                                      of 71 PAGEID #: 16
OF221   -   F19




            26.    Defendant Online Information Services received and signed for the Plaintiff's demand

                   letter on or about June 19, 2020. A true and accurate copy of the USPS return receipt is

                   attached hereto, marked Exhibit F.

            27.    Defendant Duke Energy received and signed for the Plaintiff's demand letter on or about

                   June 22, 2020. A true and accurate copy of the USPS return receipt is attached hereto,

                   marked Exhibit G.

            28.    Defendants refused the Plaintiff's requests for an itemized accounting of fees and costs,

                   and for a copy of Defendants' ledger.

            29.    Defendants instead merely removed the fabricated collections account from the Plaintiff's

                   Experian, Equifax, and Transunion credit reports. See Exhibits H-J.

                                            COUNT ONE
                               FALSE OR MISLEADING REPRESENTATIONS
                           FAIR DEBT COLLECTION PRACTICES ACT ("FDCPA")

            30.    The Plaintiff adopts, re-alleges, and incorporates by reference all allegations of the

                   foregoing Paragraphs, as if they were set forth in full herein, and further alleges the

                   following matters.

            31.    The collections account is a debt within the meaning of the FDCPA, 15 U.S.C. §

                   1692a(5), as it was an alleged obligation of the Plaintiff to pay money in return for

                   services for personal, family, or household purposes.

            32.    Defendants Online Information Services' and Duke Energy's actions of reporting a

                   collections account, misrepresenting an amount allegedly due of $7,482.00, an inflated

                   and unaccounted for amount, constitute a false, deceptive, and/or misleading practice in

                   attempt to collect a debt, in violation of the FDCPA, 15 U.S.C. § 1692e.
         Franklin
       Case:      County Ohio Clerk of Courts
             2:20-cv-05187-ALM-CMV       Docof#:the
                                                 1-1Common   Pleas- 2020
                                                     Filed: 10/02/20     Aug 26
                                                                      Page:  136:15 PNi-20CV005676
                                                                                of 71 PAGEID #: 17
OF221 - F20



        33.   The Plaintiff has suffered emotional distress as a result of Defendants Online Information

               Services' and Duke Energy's actions.

        34.   Defendants Online Information Services and Duke Energy are liable to the Plaintiff under

              this Count for their FDCPA violations, for the Plaintiff s actual damages, for each of

              Defendants' violations of the FDCPA, 15 U.S.C. § 1692k(a)(1); damages for emotional

               distress; statutory damages in the amount of $1,000. 00, 15 U.S.C. § 1692k(a)(2)(A); and

               attorney's fees and the costs of this action, 15 U.S.C. § 1692k(a)(3).

                                           COUNT TWO
                                    FAILURE TO VALIDATE DEBTS
                         FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)

        35.    The.Plaintiff adopts, re-alleges, and incorporates by reference all allegations of the

               foregoing Paragraphs, as if they were set forth in full herein, and further alleges the

               following matters.

        36.    The Plaintiff issued written notification disputing the debt, and requesting validation of

               the debt, on or around June 16, 2020.

        37.    Defendants Online Information Services and Duke Energy refused to validate the

               disputed debt.

        38.    On July 11 and July 19, 2020, Defendants Online Information Services and Duke Energy

               only removed the fabricated collections account from the Plaintiff's Experian, Equifax,

               and Transunion credit reports:

        39.    Defendants Online Information Services' and Duke Energy's actions, in refusing to

               validate the debt constitute a violation of the FDCPA, 15 U.S.C. § 1692g, for failure to

               validate debts.




                                                         C
         Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Aug 26 6:15 PM-20CV005676
OF221 - Case:
        F21 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 14 of 71 PAGEID #: 18



           40.   The Plaintiff has suffered emotional distress as a result of Defendants Online Information

                 Services' and Duke Energy's actions.

           41.   Defendants Online Information Services and Duke Energy are liable to the Plaintiff under

                 this Count fof their FDCPA violations, for the Plaintiff s actual damages, for each of

                 Defendants' violations of the FDCPA, 15 U.S.C. § 1692k(a)(1); damages for emotional

                 distress; statutory damages in the amount of $1,000.00, 15 U.S.C. § 1692k(a)(2)(A); and

                 attorney's fees and the costs of this action, 15 U.S.C. § 1692k(a)(3).

                                             COUNT THREE
                                     FRAUDULENT NIISREPRESENTATION

           42.   The Plaintiff adopts, re-alleges, and incorporates by reference all allegations of the

                 foregoing Paragraphs, as if they were set forth in full herein, and further alleges the

                 following matters.

           43.   Defendant Online Inforfnation Services and Defendant Duke Energy made affirmative

                 misrep.resentations, demanding the inflated sum of $7,452."

           44.   Tr/I ateria.l to the Plaintiff was tl~e tnae amount of onlv $117.2s

           45.   Defendants' misrepresentations were made with knowledge of the collection account's

                 falsity, or with such utter disregard and recklessness as to whether the collection account

                 was accurate that knowledge_ may be inferred.

           46.   Defendants' knowledge of their failure to account for the alleged fees and costs, and of

                 the true amount due, is clear and incontroveitible.




                                                              7
         Franklin
       Case:      County Ohio Clerk of Courts
             2:20-cv-05187-ALM-CMV       Docof#:the
                                                 1-1Common   Pleas- 2020
                                                     Filed: 10/02/20     Aug 15
                                                                      Page:  26 of
                                                                                6:15
                                                                                   71 PM-20CV005676
                                                                                       PAGEID #: 19
OF221 - F22



        47.    As a direct and proximate result of these misrepresentations, the Plaintiff has and will

               continue to suffer damages including, but not limited to, a lost employment opportunity,

               inconvenience, emotional distress, incidental damages, and consequential damages.

                                            COUNT FOUR
                                    NEGLIGENT MISREPRESENTATION

        48.    The Plaintiff adopts, re-alleges, and incorporates by reference all allegations of the

               foregoing Paragraphs, as if they were set forth in full herein, and further alleges the

               following matters.

        49.    Defendants were under a duty not to misrepresent the debt's character, amount, or legal

               status, or to collect expenses incidental to the principal amount of the debt, not expressly

               authorized by agreement, or permitted by statute.

        50.    Defendant Online Information Services and Defendant Duke Energy negllgently

               misrepresented the debt, demanding the inflated sum of $7,482.11

        51.    As a direct and proximate result, the Plaintiff lias and will continue to sul#er damages

               including, but not limited to, the damages outlined a.bove in this C_;omplaint.

                                             COUNT FIVE
                                      CSPA FOR FDCPA VIOLATIONS

        52.    The Plaintiff adopts, re-alleges, and incorporates by reference all allegations of the

               foregoing Paragraphs, as if they were set forth in full herein, and further alleges the

               following matters.

        53.    At all times relevant to this incident, Defendants were and are subj ect to Ohio's

               Consumer Sales Practices Act, R.C. § 1345.01, et seq.


                                                                                           c
          Franklin
        Case:      County Ohio Clerk of Courts
              2:20-cv-05187-ALM-CMV       Docot#:the
                                                  1-1Common   Pleas- 2020
                                                      Filed: 10/02/20     Aug 26
                                                                        Page: 16 6:15
                                                                                 of 71PM-20CV005676
                                                                                        PAGEID #: 20
OF221 - F23



           54.    Violating the FDCPA has been determined by a court of this state to violate the CSPA,

                  and that decision was made available for public inspection under R.C. § 1345.05(A)(3)

                  prior to the transaction at issue. Becker v. Montgomery Lynch, PIF 10002153 (April 30,

                  2003) (https://opif.ohioattorneygeneral.gov/Case/Detai1/2144).

           55.    Defendants' actions, as outlined above in Count One and in the Factual Allegations of

                  this Complaint, are unfair or deceptive acts or practices in violation of Ohio's CSPA,

                  R.C. § 1345.02.

           56.    Defendants' actions, as outlined above in Count One and in the Factual Allegations of

                  this Complaint, are unconscionable consumer sales acts or practices in violation of

                  Ohio's CSPA, R.C. § 1345.03.

           57.    Defendants' actions, as outlined above in Count One and in the Factual Allegations of

                  this Complaint were committed with knowledge within the meaning of R.C. §

                  1345.01(E).

           58.    Plaintiff's actual damages under the CSPA are equal to the total value of damages under

                  the FDCPA.

           59.    Defendants are liable.to Mr. Babcock in an amount equal to three times his actual

                  economic damages under the FDCPA, pursuant to R.C. § 1345.09(B); $5,000.00 in non-

                  economic damages, pursuant to R.C. § 1345.09(B); and attorney's fees and costs for this _

                  action, pursuant to R.C. § 1345.09(F), for each violation of the CSPA.




                                                           9
          Franklin
        Case:      County Ohio Clerk of Courts
              2:20-cv-05187-ALM-CMV       Doc of
                                               #: the
                                                   1-1Common   Pleas- 2020
                                                       Filed: 10/02/20     Aug 17
                                                                        Page:  26 of
                                                                                  6:15
                                                                                     71 PM-20CV005676
                                                                                         PAGEID #: 21
OF221 - F24




                                              REQUEST FOR RELIEF


                  WHEREFORE, on all claims the Plaintiff demands judgment in his favor and against

           Defendants Online Information Services, Inc. and Duke Energy, jointly and severally, as follows:

           A.     Declaratory judgment that each act or practice complained of herein violates the

                  Consumer Sales Practices Act, and its Substantive Rules, in the manner set forth in the

                  Complaint; and

           B.     Actual damages including, but not limited to, treble damages pursuant to R.C. §

                  1345.09(B); and

           C.     Actual damages plus, as a jury determines, adequate compensation for Mr. Babcock's

                  emotional damages, pursuant to 15 U.S.C. § 1692k(a)(1); and

           D.     Statutory damages pursuant to R.C. § 1345.09(B) of Five Thousand and No/loo

                  ($5,000.00) Dollars; and

           E.     Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) of One Thousand and No/loo

                  ($1,000.00) Dollars; and

           F.     Punitive damages; and

           G.     Pre judgment and post judgment interest at the statutory rate; and

           H.     The Plaintiff's expenses of litigation, including reasonable attorney's fees and costs of

                  this action; and

           I.     Such other relief as this Court shall deem proper..




                                                           10
         Franklin
        Case:     County Ohio Clerk of Courts
              2:20-cv-05187-ALM-CMV       Docof#:the Common
                                                   1-1         Pleas- 2020
                                                       Filed: 10/02/20     Aug 26
                                                                         Page: 186:15 PM-20CV005676
                                                                                  of 71 PAGEID #: 22
OF221 - F25



                                                        Respectfully submitted,
                                                        /s/ Jeffrey T. PerrX
                                                        Jeffrey T. Perry (0088989)
                                                        CAMPBELL PERRY, LLC
                                                        7240 Muirfield Drive, Suite 120
                                                        Dublin, OH 43017
                                                        (614) 668-8442
                                                        (614)675-2210 fax
                                                        jeff@campbellperrylaw. com
                                                         Counsel for Plaintiff
                                                         Robert W. Babcock




                                                     J[JRY DEMAND

                Plaintiff respectfully requests a trial by jury as to all claims so triable.


                                                         Respectfully submitted,

                                                        /s/ Jeffrey T. PerrX
                                                        Jeffrey T. Perry (0088989)
                                                        CAMPBELL PERRY, LLC
                                                        7240 Muirfield Drive, Suite 120
                                                        Dublin, OH 43017
                                                        (614) 668-8442
                                                        (614)675-2210 fax
                                                        jeff@campbellperrylaw. com

                                                         Counsel foY Plaintiff
                                                         Robert W. Babcock




                                                              11
          Franklin
        Case:      County Ohio Clerk of Courts
              2:20-cv-05187-ALM-CMV       Docof#:the
                                                  1-1Common   Pleas- 2020
                                                      Filed: 10/02/20     Aug 19
                                                                       Page:  26 6:15
                                                                                 of 71PM-20CV005676
                                                                                        PAGEID #: 23
OF221 - F26




                                             CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on this 26'th day of August, 2020, a copy of the foregoing
           was filed with the Clerk of Courts by using.the ECF System, which will send a notice of
           electronic filing to all parties indicated on the electronic filing receipt, pursuant to Civ:R.
           5(B)(2)(f). All other parties will be served by regular US Mail, postage prepaid pursuant to
           Civ.R. 5(B)(2)(c):

           ONLINE INFORMATION SERVICES, fNC.
           C/O Registered Agent
           Corporation Service Company
           50 West Broad Street, Suite 1330
           Columbus, OH 43215

           DUKE ENERGY
           C/O Registered Agent
           Duke Energy Ohio, Inc.
           139 East Fourth Street
           Cincinnati, OH 45202


                                                         /s/ Jeffrey T. Perry
                                                         Jeffrey T. Perry
                                                         Supreme Court No.: 0088989

                                                         Counsel for Plaintiff
                                                         Robert W. Babcock




                                                              12
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 20 of 71 PAGEID #: 24
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 21 of 71 PAGEID #: 25




         THIS PAGE INTENTIONALLY LEFT BLANK.
                                                                                                                                                                                                                                               _
                                Franklin
                               Case:     County Ohio Clerk of Courts
                                     2:20-cv-05187-ALM-CMV        Docof the Common
                                                                         #: 1-1 Filed:P1eas- 2020 Page:
                                                                                       10/02/20   Aug 2622
                                                                                                         6:15
                                                                                                            of PM
                                                                                                               71 20CV005676
                                                                                                                   PAGEID #: 26
OF2.21                     F28
           5i5f2f~~c~                                                                                                                                   t=x~Fiiar,
                    ROB ~? bY:FABCOi`K t{~atrzi;T                                                                                                                                                                    ~~,.
                                                                                                                                                                                                                              ~z ,, r
                   JAtr' clf r~eporF ildt4y:,..202ts
                   ..                                                                                                                                                                                               ~.„• ~... ~\..E b„
            ...   ....                                                                                                                                                                                               ~


   .:                     \                                                 ..                          '?19l3b:~.~1tA'iCX

                              A.GU9CENT DEiAlLS                                                                                            ,       saNd"#siC"t'l~fFURib4AT1CAf
   ;              <
                              ~~o~~rirnssm~                      ::                                     .. ~>3i i E4Tt~ri,~
                                                                                                      ~x~iPaC
                                                                                                                                                   bViiY'r               0l$~5Q
                              r7t2c~Utii #                                                             5t416hXX~:~lY1C~.iCYY.                                            ; .
                                                                                                                                                             75i~?iEl

                              Qr trsaEl Lsedtttfi                                                         (;UK~ rN~-Rt9YlS44V                      Pl6i~cYtEMtN35Tt3RY
    ; .
                              Co nE1~D~ Sr(d                                                                                                       J
                                                                                                                                                             vo2n
                                                                                                                                                               ~                       zaio                ztiia
                                                        ,                                                                                              an FG"    e~~ Jan ra{ _ iVia A O             Ja31e14 A6~a Agr
                              fSCCQttrit 7YD@                                                                                                                             -- •l~a
                                                                                                                                                   RAay.Jun. ntl A.ig         U               Au~   4AavJun~. .'V                                                      ....
                      ..                                                                                                                                                                                                                                           ,
                              i_f3tE Ga27TCf;                                                                          '3111 zQ~7 ; . L..~~©~'                             . ~ . ~~;. a ~:Cc•t               A -f:o:i
                      _               - -                                   .                                           ..::                   :   ~,. f7G1' F~Db QCC.; .4C~ ~..
                                                                                                                                                                              •':.PdQ` ~('+ :~+.'D QF+:d05.i50:. .                                             .
                              ncccum e ~rc,,, ;                                                     vot~u vings 2?_Truza~ :                               ~L~ ~ :~' ~•~~~~~~                                              ~.
                                                                                                              ........ ......
                                                            S~rtL+~s;rp
                                                                  ,•    atk~e.tlAtir
                                                                            ,        as sqr:cdYrbrnq :catec~fcrE: :`                                         2Ct7
                                                                   92JPi1zY.0[CtEditCe 3flln YefFta4 S trFiti£i~t ^0({P^EkSTY                       ~+0.3ar kpf

                                                                                                                                                   wtap.fc4i# Jui ~-,;
                                                                                                                                                                  hvg:
                                      ::u~ated:                                                                                                                     gsc.r,
                                                                                                                                                   ~..

                                .         .                       : :-.                                                                                   :)Y   b    •.c ^nis.                                                      ~

                              B~sncn                                                                                ,4pi•>`'o, ~tT2.L\:>
                              t3~:t3ti~.                                                                                                           ~Dcia~ nxvsEiak~~e




                              tt;3Ssmerrt




                              riYgtTe~. =iat2„=~                                                                                       -

                              :erriis:                                `                                                      f 's~anti~;

                              Re;t-ivriStLiitiy                                                                         Ei~cr~wu~t
                      r
                              `~4~1( St5{err:L>trt. ,..       "fsfri,3tHFE'L'~inFeSffQ~ifCin Oi i-LF.s1s#j:i}ki2L      etis! ifrt!=t;
                                                                                                                                           ;


                              ~ammersi~                 ~~scrtierre;aoi.is<ds pu:e:re.snEvetl-'con urrTerdisasresa
                                                              c~mptzt~a t~a~ stinathR              E'c?n aEsptne -corrsLmet




                                                                                                                                                                                                                                                       \
                                      >                                                                                                        >                                                                          ~!a
                                                                                                                         ,


                                                                                 ;
  :.-                          _ .....i. t< ~                             +ti~ ♦ i~.a)~        .         .v \ ~♦ jt                                                               ~.          ~ : trf       ~...t\+`  ~   ' +   ? >. =.'r `'
                 :::
            . ....                                _:.                                       ....          _ : :.:::. ....
                                                                                                                                   =                                1   :..   ,\..o                              it ..>~.




          httjx-i"Usa e~+er az .comltrr2mti~lp;9tTt%6 CQertBilirTuYi                                                                                                                                                                               t r•.~~o2
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 23 of 71 PAGEID #: 27




         THIS PAGE INTENTIONALLY LEFT BLANK
         Case: 2:20-cv-05187-ALM-CMV
          Franklin                        Doc #:
                   County Ohio Clerk of Courts of 1-1
                                                  the Filed:
                                                      Common 10/02/20  Page:
                                                              Pleas- 2020     24 6:15
                                                                          Aug 26 of 71PM-20CV005676
                                                                                        PAGEID #: 28
OF2216iiTOP9                                       :Z&aers] RNIft




         Vi*lot:Yow.offer: of anavioYment.1'rom JT'Morgan.



         S.Wd,'                   Aa:

         JPMQRG"A*V0A
                      k;atp .4
                                  ..€lfi... n'
                                             . Ch.. ft.ma.p. ar.l.d. CE. 0.

                                         )        i
         ;c inpa"ItImions. 0 your: I.I.ew- p. i 'P .                  S ,y" U:..gr0   YDUI.'   Mree.r,lallt I             iake:-: VV~i~tr*,& biti di:ng 146.11'em 44
          most respeqzted, fwaw.iai. servica.s: c                45r m ihz, - Akund`~iw-. would.mo.i. b.e. :fho: excvpd, a-al. 1~ornpmy we are..%oday
                                                                                                                                                   .



                                                           Qne .         C.   So         t c               r~ C. c   ~i3r 0iu elnp.lq.. U
                                                                                                                        Ly. of pc'-r. UMiti",7 to.        s-a Mw
         :4d   4iii     flh



                            ad,                              p
                                                          U= amer, cOtt
                                                                     b arate,aLd communj~-_ate. 617
                                                                                                 fectix..,ely.- A con6lue tw~da
                 ~g ~.voxk -RAc: Qur Hetits cusiorners :at                          a      ~ilpport           eQIIeggAIm ysdho L~trv,
               4-4-114P.d"
                         P.~<uI pp                                           STUWIN I. pi.

                                                                 to
                                                                         iu



         I'w` I                        .~offr2         4ilg
                                                         . Itew
                                                             . Ole-
                                                                                                                                      E      hit-0
               Case:      Cou.nty Ohio Clerk of Courts
                     2:20-cv-05187-ALM-CMV
                 Franklin                        Doc #:of1-1
                                                          the Filed:
                                                               Common10/02/20
                                                                         Pleas- 2020 Aug 25
                                                                                  Page:  26 of
                                                                                            6:15
                                                                                               71 PM-20CV005676
                                                                                                   PAGEID #: 29
0F2218jj.j-1,eorb30          -                                                 .
                                                           0voioet jJpMd?.gaA:C




                      V.P.-




          Rb*t




                                                                                                                     OaSales          b.1urfbw& DU N~fth VNIm,
                                                                                                                                                             -an
                                                                                                       Va

                                                                                                                                                    ..... .... .

          V                   t6-'*4Tt)o.4    1. .2-7- 2 - ..U::                                                          k1z~



                                                                                                                            y                                       IN, .4
                                             pvs..poviu                                 M~                                                    F                          ,
                                                              AQ: rl%        L~pp.t..
          w:

          1hur
          y0or.:.Ii€3: T -
                         *
                         ,' b. , I
                 4
          139A:'perhour.


                                                                                                                                ji                 w ~r
                                                                                                                                                     A.;~ppfiCA!.o,~slrk
                                       W.
                        9v               nug#- W—i-i-i

          V.          "dA64'ah.-
                                                                                                                                                                             .4

           n

          Tbs                       • iki tix-your.                                                                  ~iy o riJlg          fI ng
          Will                                                -p~       P, W.                                      Ulft ft 0. t trainIfi ji . ..... ~VOW way.
                                                                                                                                                          V. ffi           1pi&J: On
                                                                        4y      m       0_111. 0: ~.-;roar. .TO.....     VtLr V.,
                                                                                                                                Rra 2w


          Qnp.t~-- Y. ou ~uxilple1o; Ae,I                                m        .—.4411y':..,yt
                                                                                 cces'd                ~Np                           N pr -                        . .c,
                                                                                             ki               e    i 'h                a,-4N ~TW!



                     pm~kk.,In~                                    N'                                                                    T 04L




                                                                                                                                                                                       'VITI
                 Franklin
              Case:       County Ohio Clerk of Courts
                     2:20-cv-05187-ALM-CMV        Doc of#:
                                                        the1-1
                                                            Common
                                                                Filed: Pleas-
                                                                           10/02/20  2020Page:
                                                                                             Aug 2626
                                                                                                    6:15 PM-20CV005676
                                                                                                      of 71 PAGEID #: 30
0 F2 21 ~E't~ ~~ 1
               .                                             C:arc~r5 ~ ~PZ$orr;a+i: C:iH~.e
                                           {                                    ~.:..                     .


                                               ... . ..                                           .
               :, i~IF }5K>~TE~i~C':t31t 1Yl~CSt3il:rt.i~Y►3>~fl                                                                     .
                                                                                                ;1 }~7lLi a,~n1a le W                      i~C91?~•1p.cc~ti
                                                                            ~Ed~trtxuns~I:int~~i~n                                       ~i2~1 tk~c s~'f,~r~r~ati G                         A Te un.:a.t..
                      ,_ .
                : ;SA~: a>A~t          4SSEi`A€3##il~x+3t~3.}Tt:t                                  tNSl6ai5i3~:


               : ~'r£atft;ixf ~:::xsn£~£~3:~ ~s+~Q3~ata~~a~i€3p..=~:~~is~i~s~: ~~ga~lat~ie~: I~eqa~trea£~trf#~~;.:
               ::~Yt .~;~iac~                                                          c.o>: fi~3~r~~al:s~s s,U4~, in ~rd r:to ~~il+{.:a~F~. r=.>s1i:r,ttt#i.rs thar €xl~fit;
                                             :Iz+ id tb .a.:lrLt at,dart liifltF l?et~u:z~lls ~ tci~rgf~a sr<tna[:Ik .1~Iie4r,~Ifxts 4t~Fnd~;;c~s are s~t.L~s.
                                                                        p~~c~;

                                                              ere~                                                                                                         Fr~~ilM ~st.~?ec3~s~:eci€3 r~~>;`:hel~
                  Csi1J~b3SE~L5 1~i1:#ZE             I 1litL7f)C! Qx ~€j~1~1Cs2[1CY£~C ~C7 YI7t3i}~~t`. f~~~l.{'~1~ ~YJC€iTGt.~ Tl #J £T f<;I3J-tl dF:ITiite~Cti}T()k3,tC) (~r~3G~':~'$tt7~ki3~2 ~,i
               ~ ~i~~:FL1~r1O415?t?~[~t3$C~~TC1ti1,1d-C>1e'LkP.W!                                              4Y3iTdi£:ii3+bd( 3it~(3=Ci~~]GClcy}rCy13 t)~~,'.q~i7,. ~FIC.:}9£3~#}3 l:l~
               ~~Fsiltil3~~#It i~~}_:f lia~e S. ~~ ut~vs':~at w~~(s.r er~iit`x~pL~It i~~ i~-3fc~r~atxc~3z'ai;:a#Ial34e ih3F,l£~It:halzaaa:iAf t~3~
                                                                         {,#}i~t r~(~v~#3~t €~ttii I~ai3oii:. rcea~s tti~t ivaY° i3i£t~~ 3:,vnus at~ll`FYy ti: ~~°t,3 ~ aIz .fli~~.
               ~~47~tF~FS.G Ft1L~Ilt~~ bi7,)tr1C€1~£2a.,OF }?Tt)~3'$!3f i11CY.te-s. slri y1 F3MI 5' CYl' E~2F~it>tF~ilY ~fF~zlt'~ F3~:1 CLiji C E:~3 £#3~gr.~~31TIi~e2#[f#?;
               ;~tlti; fw~i?;~Iy:.~ar~x a~t~r3~~ ~iF3;'trig Ltr~ tasE                                                                                .~E ;iax ~ter~,. ~3~l~It+?;'~t~7e x~:.
                                                                                                                                                                                                _:.
                 ~t~ii? e€n ~:toy~~~eszt dtf3~n~3~:u~ro,1 sac >:e ~LiEl~y:~3a~3ni t#ae 3xc,tialre~r:i~i:'~d::~~e3i 33 ait€i~~itii3~; ~~t3x                                                  P. 41 4
                                                  fin;ii. W              i:(3~i;



                                    r~3E?treE~eritty:a#so ~.iit(z;er tA.t~G sacisfaetcn4^i~3~nl)I~ii~itt 5i~a f, iY~ e£;iplt:pfL~cas~isx~ x~t~(=atlirf.~
                                                  4 :ti~~#~SrFnt' £~r«~~ss~~ ~zct~ ~cieei:tar~ (af;3~+I)I~~.a'~1~.;, an~ ~,,'s~rE~~IFt '€np1v~~n~iit
                                                                  a£t} nit3.ex # ,s:;ueec~saty iia3 z;n~lL,vn?L3m i h3;i a,;'ex:`ut3c~ i:~+tFtir~lteti eti>pIe,?i z3cFttr~ :
                 ~o3ii3i ~eirt I~~~i~~.~ uur ab3lztsi`~.~ eat~1;I«3r t~k itrt~ ~~r~.~rat3~t ~3oi~s€,,t ~si~i~E ett~~iil~i~: nf..cat~~~le~;~#~~ ~;F£ir3LF T~ s~£:# tli~':nexy.
                 ~(~ri ~1Y3£tat .wt?:LE)~~~t'II~~ }!L?tift'iIFP~L~TIli'ISE<L~lblll2t3t~it}32Y)IIS;~j:Lti~'t:                                               PLC7~1~31I: 4S} ?1L~28~1L~~l:4 ii.Tit7€a)~eLS,S<~
                                                          T1f% £.Id31Z91 tc2~f 1T ~IJI13..C~3e } QT?3T 1 1:3.FL#11S€:                                                                    ~t1lt2f~31C               thL ;
                                                                                                t~xc,~Ftr , zl-1sP>Ft yonW iclex-tztv zud: ut Ii~ibitt€~ ~tir iFr~~nf~:                                                $:
                 befom;rour#3Lv csyRove:canrefio],ve                                             W~.O~i~si~yo~uri~q~~l':.~tiz~Z#t~5't~e~tiz~:,

                                                 .                                                                                                                                                                     >:
                 1~~ mvi:Tl qp,uii~;:~~x€~fEsx0l£gitozF~                                     Pia~e~s
                 ~itiftl'Sti3_tl FL'G(n1b~ ~. ~ I ~z;3te.~-~r3;~.i€ ~{,x~,;:z%z~st~~t~t.?t~~ t;z.a.:i         ;':;tT1e,;F~:i~~.
                                                                              .                       . .
                 ~ae~tic>n~;
                           . ...   ~~~tss c~Frcr~~3 fiie sP~-€0r~3 C t3as~:           ~i~L3t)j7tuYi~t~ u£ is~3i~'a#



           <. IPML~r.~ t~r Gk?~sz ~?rii~s~e~ ~ Et~i~~Fi~r~ic~ ;e+0n fits pFa~r~~. f~ ;ot££' e3n~la='es.s a~d 0~e3
           ';. ~ut itie ~a::ic~u~:ptaa,~:<~iu~~Ci~ry Yc~ enr~11 ~ti 11t~ 57. e ~£§a~..~~ 4~~. ~a ~~ttal i#it~a~~, vut;,c~r~i.4~r~£)~.)) sic:w~,s;
           ;r
                       ~.~,u€at                                      s c-ert                                                                                        10          31d,~r
           :fTi~IY3. iVC}+~C :3Ft~~:rf~TC4~:: ~i ~iGC~~#~I1,~ t~E.iD L,~~T3 ~U`lF. S.11[)3~T,F# tJ;£:~4elS< tl1~...3C?: EII~ O27:s Nf~ s t:vr3~Ua:ilc r~l~:lt7RttFtg slt                                   nFF+~
                                                                                                                                                                                                       .
           : dF'~rGt~n~3rsi>i                               zeJPlllar~a:x.Ch~sei3cF;wtrtsNc'PT"DM:
           ::re~'t,~~i ~t trti£€i t3~i a,~lic~.•~tile                     ti.eht pLizF AAF,                    z ce#ite=s
           :'itiz ;i€?~t~r~~tl C~t~se ~:~: Bea~ci. ~ Fi~cigE~£i.-i3#ic#;rt• ttt3~ ~~.~i~ .7~c.z~Ects a.t ~ Lri:a3~ce..

           € `Ta:~t».~Ct~~~tt~~s>


                                  a3 ~3ut~ t~~'~?~ ~t#3)xt~ti3nit.aizr~ ~tat~#tS1i; ~'e~~~~;' Qi: i,z'vvsit~n                                                                            ~`~i,
                                                                                                                                                                                            ~~~e•:•~£#~
                                                                                                                                                                                                    .. z~~~d ~z: ;
                                                                       .                  ...    r..>.   .:...1 t: ~f•   ...   .-'~r:~9 ».v-:.3 p':K.:..      -..
       y.(.`         ~q~y~,.~]i            .
                                           y}/y~y~}                         (      .(j(
       'LIY.rZi:'~1RNf:li23Q:£a!~{~:~~Tl~ Vca~ V,qi}~~n~ItQFv~'~V
                                                              ..: •~3:~1~#1V~.:lt                                                                                                                                           ~j'7:x
                                         .  ..  ..    . ..: .      . .: . ....::: ~                                                                                                                                         ~•:•.(
          Case: 2:20-cv-05187-ALM-CMV
            Franklin                        Doc #:
                     County Ohio Clerk of Courts of 1-1
                                                     the Filed:
                                                          Common10/02/20  Page:
                                                                 Pleas- 2020 Aug 27
                                                                                 26 of 71 PM-20CV005676
                                                                                    6:15   PAGEID #: 31
OF22;         32




                                                                                                                                                             .1-0, d,                    if. I
        Axbi.ftation                                                   wid                                                                  tjkffiiir'd. v-
                                                                                                                                                          '. Me jkfY.t %p';.-d




                           da                                                                                    ev                  .... ... .          a pl,5t.M
        pr           ~i                        kI ilie.. IP"dlie, -~W,:Car Ma t:Sklre,                                                                  47                                        B~A      't

                                        f: poliCfeS, YO                                        emotovoc.: 7.-Ah.
                                                                                                            N    d                 1119 and ~uftwr th-is iMmIuctov: period, N-.v~
        iawan5 t~w vtiffun yw~v
                           . .PC                                                                                                 - or :Tno%rowscal:


        R                                                                                                    12.


                                                                    .. ... .... .

        S


                , Af
        po.1igfa~':J.' .




        .,`&
        n fopu       in-
                      .9 MVT#
                          .      b.                                 JPN%7aarf                                 co
                                                                                                              'ZI., 'P.*      giri                                                                 ty &q.
        wxp)x'_             r.. wn ea                                                                 V~                                                 S\vvem.g:mon
                                                               Y'                   .      . . ...... .

                            gs m
                               —em"ormix.                    ph yv~0 til fct fl                              ts 4"fl(lipaw.Af~          llti'           t'




        lbLa-Madft&'Jw '16d
                       W_-  .... __..
                                  I... Cl.
                                       ... —        f, q.4gq:.usa co...grap,f a.11                        ............
                                                                                                                 W C::C-M*           -
                                                                                                                                     -            ...                                    . ....    ..... .
                                                                                                                                                                  A01c,"
                                                                                                                                                                       , 3ppn                         ....lbo
                                                                                        w'&                    Oil         and intorn.M:! m4ge". md                                                     and.
                       '.mt -_1 R.'MX -- iJ             -7 if '3 ~p pIi.ui M             "I'Ic S1. e 1                                    -t . JICC,
                                                                                                                               C~ 11KINLI1..'$ ..... . 5                         -n pi and:
                                                                 "RR
                                                                vi  NIR            U$ pMrT                                                                                .... . .....
        Oitt m4y: ViOA0- J.gmc'                        o19: WRI 7 114 'C.111 LMI W    'th1-t~'Sal 0~ ri~gplk~
                                                                                                            to t), 'jb




                                                        Xpy
                       ap" a' ti fi       3                                RL 6 w                     ffv o it               "J10i *1                                ip
                                                                                                                                    .
              si~:qf            -pl    appi'6r. ~v.- 93—
                                                       ;k                evt:t' i .                                               ~,t1~t.LMI
                                                                                                           ifillelf!oice, to a141ji       p xi                    at3d           &W-f     .*'Jiz'i tt):
                                                                                                                                                                                   i. os~ R
                                                                    jl~ot tq..6 Or JC8z",                                         -fn~y prqhIKI:i:v%.f: -fiom                         t, 'S.,
                                                                          aw             AM-1 -f~')r                                                                     tqgalao You. qp:w ~EIIA
                                                .
        qw.                                   e.v;p1o'g-.zo w g".J

                                                                                                                                                               ..... .. .. ......
        M
        .A                                               It
                                                          : ob4d~'S:                                      WJ4.6-:1um-th                                       SPINT01:oaffil tv~' wid w6rd.
                                        ~qgg.                0
                                                            0TVISOry:b' djet' L-A
                                                                      .0-                                                         ..a aii ...
                                                                                                           'e'n't"ca ?U"a. I . )i bil     Who ...            d,
                   JWw'6'aw
         Case: 2:20-cv-05187-ALM-CMV
           Franklin                        Doc #:
                    County Ohio Clerk of Courts of 1-1
                                                   the Filed:
                                                       Common10/02/20  Page:
                                                              Pleas- 2020     28 6:15
                                                                          Aug 26 of 71PM-20CV005676
                                                                                       PAGEID #: 32
0F221Z J..33

            .-Ofami              INC, "A"                                                                   4h                                 Ni.i    Roj~v AN A
                      C,
                       *d fiblh                        io w...V                  ~f                         .. p b                                                          UP - t;p    4JAP.-A
                              PATA004

            Jh Jlddillit




                                                                           lo waxtlr),
                                                                                     ,S- 0-0wr; d                         fjw, .C-omlt
                                                                                                                                     , D.̀                     .3
                                                                                                                                                    N*1111PL-4 kp      f      ~4) 63     ina"RY ;b:48
                                                        ke I Sw*,


                                               O"s                                     Pcrsonal.:~Axaowai Do-aling'.F.VRIZ-V                            A.

                                                                                                                                                                 S esnpaw w
                                                                                               mo




            :Mb Corlwxwwt                                                                                             k".0 i
                                                                         :-.*~,IIM:-,~,,
                                                                                       .*0I
                                                                                          r,,
                                                                                            ,I,I,   !1 a::
                                                                                              t.9':'I"             " ,t
                                                                                                        , S*' t.01)QJZc        14P
                                                                                                                                                       .Ljj.               iwe I           leave.s.-of,

                                                                       not                                                             a.
                                                 014di bui                            d



                                                      MM                 xio,~ted Pevkcw<                           ymw:                                                               am
                                                                                                                                                                                        _fj
               Wit            Li                                     avyoil      1 v kill         L                  ~ql tlftsc,11 -finul 'Asup cl                     ; l.,
                                                                                                                                                                           AVI~ .         ox~-an
                                                                                                          fOTMI            Inve                  .1


                                                      4 -.ymt put. ...c. p.                  x
                              T.
                               -Kcn'        Ab
                                             '   tl: Nvu be:                       rM F43ti3Ya3l: VvxW:,FiE`
             A
                      n                       ~` It                   SiPQ: 1P, ~;,ppib,fl,cz,I th i~ e.                  :. - my             -c-o Ti ala 1, 1, 11vs ,
                                        . 0T.:1        .... ......                it        A)"                           c                                                                  -fc,
                                                                                                                                                                                         I
                          9                      t1XIStail Anil)ty" ta~AU ~M,- Sliki                                                                                          versocis or  way  be:


             im.~~a ci' M                      -Me m& od~ ~ln iswe~t
                                   B=Niat: ukanx                                                -- clile II th j!0SIS5eSd0JI Of matar, akjw Imi"61ic Infann fx*A:-.(~,V-N



                                                                                                      gxvqu


        V jp lft:fbai                   K                          w0                      a, 2           Ong -in".                                            i"f0t             ed
          ftim-loved iim a                            tMwni3lg. WAD.                  TWI,0~::: veffl~>.: thatyilu. vb'01, 0011;v.                           -h llie               pex -)Iull. iraft::




                      U                                                                                                                                      wvtbmw A
       i.         S."If1hem, i-N, "Ift:e% cmatlt% (MMURI.S.W13-c-C, thai wel&t cow.                                         we, -,to            a tnl                  Coi-,c nc-d Ac.copOk.-Ii Wiu..
                              rj
                               .-pPn!                                                                                                ~ Qro      W            0."1 (1 b 9~ Tz4)OW. .0.



                                                                                                                                        4k.-1:L.. tiie v       lica tez" on d..i qdikl ~j '>>tn got:
                                                                                   i.-Ima          wd                      .11,-d.                                   MW(Y.Y"by:P-)0~: YOUT.P, stlr,
                 we-,-
                    ,be, partneif qr AMAQ~ _64                                if                                                                               o. ti p:                    M-11f.r.
                                                                                                                                             .
40                                                                                                                                       IFMOM-         b'o,               Q.',~I'M 'S
      wr%olad,
             Ap                                                                                       ojmmq~ uduo
                                       .40                                                                                             ti)                                    4-s ilk '-jf
                                                                                                                                                                                         ASIPM
                                                            k~:o up, alIrL b"si, f pur.-                                                                PA X""ll
                                                                            --w
      'f.AWN.
        tF    XM:IMR, e on poo?g :41.t.                            T                                        M(X
                             DIN                                                           :g                                                                                                NIO
      tv Ot                                  _RPq Jo:.S ~o p e             Up.ma- w                      op                                                                w        W      .
                                                                                                                                                                                    vilwPe.p
                                                                                                                                                                                             41
                                                    ~VM QROY                        ItPmo               ajjuranzlv Avedwoo:. ti                                                      q
                                                                                                                                                                     amwklytdrum: q 0Q
                             .. ....
                                                                                                                                                         x              ti         da
                                                                                                                                                                 .
                                                                                                                                        ,4,W
                                                                                                                                     -offt                     46.1111,q
                                                                                                                         .
             ;
             ,.q.   a   p -.-Ql ~W: 4-TMW                                                                          4f--mL             ~~l A           '.kim
                                           .pw                                                      -- !A -Y
                                                                                                           , ~pmaf.-Ovm ;b ~Tt I lal,
     .g. tw                                         4                                             1,410 -mlEsploa :W3, S. KSM11
                                                                                                                            'M. P A, 1)
           PIP          lllt3j                                                                                                                                        tm
                                                                   g: 4qj                                    MW
                                        X3 t~                   U8.- TP                                 P.-R. wag ltw t2Oo
                                                                                                                              ;q, W,~.: - jR                                  oi,
                                                                  ,
                                                    J~M:p. A. 0, RM
      P15: ~ 41M.41:.afjx II, S.4fit.-j bv R                                                     PT
                                                                                                                               R.INP, ..Msp
                                                                                        :v..            W: P
                                                                                                           -                 kljZi
                                                                                                                                 z` J,                  UPAW.TiA-k lms~
                                                                                    .
                                                                                '.044 Nolcl,~IP `ih1,—;ki -XII ol                 1-R4 10P. -IRCI                                   7.
               .TAW                    q                Imp:
                                                          p P pi,,,4.11~14-i  66- ~kio                   -q p     0....            ...                 pli WE                  3 44
                                                          lAj'M.jEMLA-)j:',)A:t' 41", 13 ij                         TO i A MK 121
                                                                                                                           0.
              it waKoldin~:tu?- oq. I                       uppm.xft pommu. U                                                IS
                                                                                                                                                                     ;MT-
                                                                                                                                                                        12P, 1-.8W ,~cj
                                                                                                                                                        W. mt sm..01.
                        14                                               ?iC(
                                                             .g.!~ 'IZ;FS.                            IA -prrpn).)                                                                  A
                                                                                                                             ili"m               tu sr, Mi.             J.Q
                                                 III jp u                                                                                        Q3
                                                 I x I m.qq                             ipr-
                                                                                          p, % mop:s oi.4..                   t w3 ~.j                                           pi,
                                                                                                                                                                                   R~ :uoit.j
                                                                                                                                         po                                          ~d:rpv
     TrUllm:u0nomi raws::                        oq plaolq's                                                n                 :0
            .                                                                                                       ~Slovnt-f Po4w., it spa
     j.0. `~4 A a                                   u, pim? 'r.w
                                                                                                                                     v a slzu-                                           R    gd
                             p                                         o                                                                                                         1p
                                                             '51! t ~i            . )-.rN -3s)
                                  (in,qW. 1 1                                                    .K             ps3N;LJ:9aJ0VQf -10 Rt. I#kl;:,gulooINrl
                                                                           Im..1 olp
                                                                                 Y -              4
                                                                                                  , 1.",x, ..foop...10                   TP;~ 0 Ou M.                      -UVIATC I
     Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 29 of 71 PAGEID #: 33                                                                                                            tzzao
       9L9900AOOZ- Wd SL:g 9Z 6nV OZOZ -SLIG[d uowwoo et4l lo slino:D lo )Ijeio oiLlo AIUPOO Ull)IUBJ=l
                     Franklin
                    Case:     County Ohio Clerk of Courts
                          2:20-cv-05187-ALM-CMV       Docof#:
                                                           the1-1
                                                               Common
                                                                  Filed: Pleas- 2020Page:
                                                                         10/02/20    Aug 2630
                                                                                            6:15 PM-20CV005676
                                                                                              of 71 PAGEID #: 34
0F221. ;—        ~y~
        Sz:41.i`~t,"z    5
                                                                                                             :G~:rc~c-~s (>.lFh/I~rgaP'GhaS~
                                                ,          17, t~L' ~"'4I1~'tS F~~GI't ~,t7i11t);tL1T'z1Ct~tt!i3l3 F'ullt'~•' 6'!'Irtf.T Stif}"F ~i'~[Jff~~S~t'~Hl~f• Tc;~"~.~~L~Y tYxt~Y`t'1;~11~:
                             :ttt i~}~i3se ~reLides fo.i' thez~ t~saiizft~rn;: ~~ ~.#.rz~t t~ are'.#natii~~t. ~~ de~cribed in:tl~ts }3i~zt;~t~ ~'b~tt~c;ii=i ~~ieeir<e~it
                   l fYt-i[~Flle#7t"2.
                           -           :}.jL A6''f{i3I2 C6se Fi3]C# f}l.e'tFlr3~e"~S>ue~~:'ii3 dfSS A ~~r
                                                                                                       .                                                    rZt3 L)1<'14Y=.        :,C Ll: and ,3#l. .0Yts
            >. :dir~::i acp~;}i~drrec:t;•;~i~~r~iat~i~~:
            ;.:
    ,
            }..
            ,:.
                                                                                                    «~t
                                                                                                           ,~
                  Tl#Is:.~~re~ent~r~ti:tix~ ~oTei;r~•c~:{~°~
                                              ~              tzz.:;~'e~~rat ,ke .itt"ti:~tF.i:.~c~.~;~.r`~. ~a:~ [~:~::~;~c i~Fz 1

           ;                                                                                                                                                               „.
            ; :s?~ ~~ ~t>n~ti~ri~ ~~ ai~tl. ~~a'.ccr~c~cierat}t?~?. o~:'~~~Y ~rii~~0, IztLut NLit~t #FF}~'f.~t-~a~~: G}ias~ ~' ~r ;c~a; <!tt y o~'~#~ ~i.r~~~€'•os aittli:re~f
                                                    kir~r~~ri
                                                                                                           . : ..                                              :.                                                   .
                   T SX<OVE,-                  am.if[ "00T t- •64aiiit}a1'a~. ~P~r~~r<~~ss~~~lteG~~~~l~
                                                                                 ..                _

                                                                                                                ~Q~ t''.~£t5~~?"~ s~a~I .bz:.~u~Ir,3tZ~<E; :~?r~s~7~
                        ~ ~,.. ,..i`.., '                                                                                                                                                                           :
                                                       „'
                         32~ ~3'l?7t,'3~lt.LA i)k,:&t~,Lt                            a
                                                          (1~3:1~L Tt li}l. t}lt4 '?s~lE~'1T7pI1'~.                                                                                                                 :


                                                                                               €et?al`~r                                                         ?4 ~sE
                  ~i `F't>t-E#~ }~e#~ysv n i', ~~~rapli4, ~ ftac~ 4 vf i~i~;. ~Yt'e~n~~nc; :~Z~t I: tt~~Lz: #;~~c izz xsx ~fie: :~iitt~. 'ri~<r, ?Irs:c a~ai~isY..1P~~~n~ .
                  ~a3~:: or tt3 ~~i£c er; ~}zree t~irs,. Clttii~htsl~~i~, csaa~i~~recs ~r ;ngeL3ts ~v~;tc.>i: ~c~c~ s~z;t <a} ~t":t~i~te t~ nt~r ;znp}~~netzc t~t
                  $0par~e#~n: ~r~~3 ztt3~s}iiyl~~nr;.ivtth T~',~ti<F©r~Lii .t.'}~~e4~ fn~ ~11 ~v~!}~~r ~?xc~t~~ tz~i e~}att~~elz~ ~t-:~tated elktiila, itiat TP~iz>ri~aq. ;
                  clla:~'~i~t~ or ir the ~iuurt' si~~~r ~3aL'E:cI~~FL1~1. I32~ izTeJYi,~tEa~ t~~tt Iidt.;I~it~is~d. tct s~~t€r~ e;f eriipl~~~r?~rri c~
                  ~3:t~~ ~It•z~tl~ %}'pic~tt~tei~ tiy ~f~?~}Ie ai?#~ iet3~ra~; s~uft :orl~cll 1a~ aac}'r~t*#~~t3.3ik~c~x:rRz~lt~g c}j~c>G31~tna}x
                  i#a.ir3~, f.at$'i!i't t~t ~x~• ~> a~~~ .}j~tl~iise~ ur ii=;~ie~ caistpens.3tTiir tt)I-tcc~tts a.Cts:, 'wrvt~~a}, awttt}ia2az~~ ;a+~d i~r. :~c Ii~t tzcfii!e. :
                  ~i~SLYi<~r~~; l~~ao}~ t~# ~ta ~~})r~ss ~r:it~~1l~.ci c3~I~Ir.ILt; prrntisstrry.~s€.opU~}, t#ttYzt t ~a7ltia~~rlient: sztd x:#a.l3tta~s tfi .~tt; . ;7tf~.:. ;
                                                         .                      ,
                  ~3ziri~c~jY J:a?~y f~i~ra#, k <~te, c,r: lac 3{ ~t~Lii~e trr<iiMT             Ia#ton:or I)a}*# c#,t:Tzey;Jilc},adizzpg;.. rto it;titter~:lyk          FFII
                                                      i964,               Ri~)rIat.s Act~ t~f 1~66 afid I99! tl,6; 'A.~. Uzsc rin7t~~i2`~91,
                                         W3r+kess ~3s~e~~t.Pzt~r~ciaoxi.x~.t rf ~y.~1Cj: t~i~ ~~#3a~iTer~t3.~n :~it c~f t ~:r~, tic~ :?a3zeatctir5 ~L21t~i. T~~SaL,I:lit3~s ;:
                  ~Se* s-if7:999.:Eit".Fazixi}         cS vfcd#~ai:Uate :Aw: af 0                         T                                                  vaY. ,A # ur. >:
                    :. ..... .. .                      .                                                                                                                       >:
                                                                                       0rker t~:.t#~~:#~1e~t ~3id i~:~t~~~u~3~~ A~t~:t~iCaiictu:- ~i:.:

                                                                            d~~s zti;iz ~~,:ai~~                                  tzot 9Iriq#cct to Arl~itt~tac~n iiti~er:
                  ~is ?~~.~'eezn~z~t ~s.) an~•..crtiuinal ~s~tn~#amt Qr.~ritc~;e~ii~~ (l~;j. at>> ~,lai;;i3~ c.u~:i► ~ci ~~- ~tatc e n~~it~i~e~t ti~~trantx st~#iv:
                  0i'ederai d=.s3titltt-Y ia-qrw=; a1i•3; ooz' Oute                                                                r_.Iat3xvs aer:.reta#R'l60~i perrs~i z>
                            ta~zs:skta}.i tae.~ul~#a~*: to ~,bttiat;ci~ tIRdEr t~is~<<l~re ?rier~t #s ) an~ c(;i;ti~ ui~~c, t11r n:atti~z~a} ;F;~~iC?; 1t;13~3ir~is.,~~;
                  tb~`a~l (s~j m~#CJilj i~(3F tim              Lmdor iF p}dri• t31at                 gfJvar.Ei~.`i} ~S~ £iFip~~VZ ~.~~tit~1) etit I}2~•FJl~I4'
                                                                                                                                                        ...    ~sC( 3It3$~> e'kGi Q~ J ~~}.7 ~•




                  pre~i ~i~~:~~ .ilij~~ictt~~ telt~} {~nuJztdit7~ a t4eejjp0rar_ c~tra~iirt~ o c~~r~.. t~ ~ . kt~~t ot coziii~etctit }}irls~~citi~n
                                                                                                                                     .              ,~tt. <~s•tordai;t~
                  ~'tb: ,1pp     :#e }I~~Y s~ }t~n~;aa tl~zi awt'i~u is hroiig1zt<o33.art ittdivifit:tll basis: ~t~~'a~?~:;~~•~ e~in~;;la~~~ct"i~.r~ a~ ~xar~ s~~~
                  ~vi!saiv. ni 41a:ss aufatttl

                                       . ...    ....   .                                     .....              .                    ,
                                               srtefi`ttl;~~is s~ii;ni ~~ ~ ~~~~~ ~?t~<:i~~ttl.zs sz0t.cztt~~,ra tse ~;a.;I~~ ~~itr.a~~~ta.re~~i3e~alLrxt~ +5f

                           t~ziz~ot~~ t~: ~ir~#zsrt.~rit~3' zlzj}tzacil~~.:r~~ie~ t11~ }?aCi~~~ r.~itst : tii~ ~zF£ R:ct1 Intl~x..zf
                                                                                                                             .. .. cst1~.~L~3~~
                                                                                                                                      . ..      btti~IefcF~
                                                                                                                                                       . - ~a. ~us~[~.
                           ( I~ttni>ti) v~~ati:a~a:~,u : uat3e:ti.s r}ias tlsne~tz~~s~i trlt~

                                                                   ~~c.tic~tt ,e.latet~ + pv~therz?~ilt?}~z~teijfxestrirtio~,a~}r~s ta e~i~~rre ~7~hts
           ,
                           s~c~ t~.. E)i dSTY£e~t33C?t]#ti ;rlU~ tc): <<cil~~cie :~~ .se?isz~ ctistiar~i~r~ ur.>e~t~~a}tr~:cce► +ais: S3 t`at,e~e r Ptt~ W. o is at} Lity.iw
                                                                ql .i:~I.e~r            !Rr~
                           aK~la~tlFxle ta th~iz~ }i:: e~~~~ ~z~~~  ,       aY~itxztic~~t; ~irr~ccdi~Ycc ~~rnri~3ecf €?~: FT~'v~,. a~t-r. ti~e ce~urf xs4u.es' a n;irtg
                                                               :cn.nzev47.:>-~n. ; >c?~avr,~~'rn~rjiria*ir ,ri<i.i,nt;e;P            rY~i;i[s~:~i~t2ki'>itti,},ieiaCi,ezie~I4;:.nt:eaii•zi i'i•',ZR#:4Pe:e:;;a+a.
        hfF~5 fi~~Ff33>3 ii3$£' T~i2?:tY°#It2LES~t~~ttC!}1~2i81Yt&11(is#:4#t                                                                                                                                            .~t.~
                Case:  2:20-cv-05187-ALM-CMV
                   Franklin                        Doc #:
                            County Ohio Clerk of Courts of 1-1
                                                            the Filed:
                                                                 Common10/02/20  Page:
                                                                        Pleas- 2020 Aug 31
                                                                                        26 of 71 PM-20CV005676
                                                                                           6:15   PAGEID #: 35
0F2 218,j~I T12, ~3 6


                                                                                               p_fbTc-:Yj\ RA4:
                                                                                                              :U                                                                                          a




                                                                                                   W,,UN-'%-R-            Ccvvered, Cb,brks kmd~ 44i , Agr~,~in,,nit mwCA.:
                                                                                                                                             e1la'AJ - U3-de3s- mq i, r.c- b
                                                                                                                                                                                              .
                                                  NV                                                                                                                                           t7 t' i.114
                                                                                           ,T13 -111 MY IfFa (1a.SN'
                                                                           S'-'W4!11i111:.3N                                                                                                              Or:
                                                                                                                                                                         'ir                  -.a c
                                                                                                                                                                                            ;axb mdon
                                                                                                              .
                                                                       4i. nl4y VM::..be
                                                                                       -      d.-r 6 s. jk~aed                                               -dj
                 idw 64                                                              tti ;SOr
                                                                                  P~ e. . . re.... MM~I - Py ~TpIiC4,05U~ hwx;
                                                                                               ,q .....
                                                                     arb41.0 4~    '.



                                                                                                                                                       e-          eC- 00& qT,
                                                                                                                                                                             4p. QY~
         -apnf"z~   ir,`S~tw.-[-, indi-viau'd                            Withikth',:S~-p pir , I ir'. 4~0-
                                                                            du
                                                             .. ....                     with                                      0 1 S: W.t. 1. M,ItI Ie d: a1, 1- v to- Ii!        bi tI -,~It ian
                                                            Me_,~9y: ,
                                                                     ~.XR

                                     Otob
                                        ,         110 Age                                                                      ~w ok 0o                 !.w 0-:                  ai id...
                                                                                             .09.


                                                                                                           that: Ns Agyeef.rlen                                               ,rom filiog.
                                                                                                                                                                         nit -:;
                                                                                          BrIlPi             opi 'k)
         1131,3XII'a ridit& a
          av,-&rstaua. t'll"ItJ aut ~vft~- rek                          i, 'J"W:A ~*01'10A $ at"e.
                                                                                                 v        ipu gL,                                     -t                                      dJ -A~
                    ent'.. .14t111 w., eve,.b.t. t 00-c.: wwh:                          pj.Ix'vedIKk~ I -unde~itwld:                           winof:pAir-sm C-*Zwext: C                      s: m%r:-
                                                                                                                                                     ipffig a -dolu to majadfi c fb:i
                                                W wbftrewl W I d' "'hi                                P.          t    _R re                                sp liq..Ig 10 awww"qtrq
                                                               -IQ    w-Ihv,: il_5~ r"I
                                                                                                                  by j.:cwir6uf:Ia-w.I


                    IN              -CM - A                                 ATfiftm op un,"lor 11fi,                             'iball be PkImIkw..      bdbrj~, a:            ;7-i.om";
                                                                                                                                                      1 .      I
                    :L kg                       pp ml Ar'                  A          . ........
                                                                                ....ia0     -k INIIi                    iffic pail,     r          ail 0d ~ei a I'atua[Tv
                                                                                                                                                                       .... ..-
                    -11:k    -:_U     !lc*,h:                                                       I [t
                                                                                          c, )nidu ~:t
               .v4octe,d pursualri. tct the.                                                               0
                                                                                                           7 fo~pneai.Af        0o3 Rub~, w
                                                                                                                                                 R
                                                                        t:;vvAh:.,
                                                                                 ft'- .Jp i        6f Ums A'       '1001PPA
                                                                                                                          .     AW            . . .qo:&-NvR qowft
                                                                thi~           e meF1t- Wbn~ thev,- Ig-:a C.-wif3iv:b6tweim; fltis Agro n*ftt,
                            p~-til,:mt vviff-govorn             te.. fhtvc i~~ azolifffi.'af beweell. ap plicalile. fiwwrand..the A-..A:A inAe*s,                                       Agreement,

          411,
          zurr;a..1fly:'
                       ar.                                                                                                                                                         't          AA
                                                                                                                                                                   T".
                Iab          ft ra. I w eb                                                ,If~y pja-y qq-rda .1c-t t&~tik ('KV,
                                                                                 "P-vem4TP',
           w                                                  0A
          ;ftg: fflo,                  0D     I.- (2~14111 ith:.
                                        ..WUN..                                                                                            tpt),                     mlwwso; p
                                                       vnt..


          T-.6;#Op

                                           'P.
                                                                                                                         -t-   Y
                                                                                                                                                                                 .6...
                                                   "Al"M              4 W n''tiM 1-             nd fW:'I" bil- Nd'                                                         Ap
                                     2.10 III'
                                             M.^
                                               ZM 3t'DA'S,
                                                           .
                                                             Nn p.agtwpid-Ap                                                                                                      co                    .....A .
                                                       bf~wemallfjk:,ft,                                                                                                                                           W-1:
                 Case:
                  Franklin CoLi hty Ohio Clerk of Courts
                       2:20-cv-05187-ALM-CMV         Docof
                                                         #: the
                                                            1-1 Common
                                                                Filed: 10/02/20 Page:
                                                                       Pleas- 2020     32 6:15
                                                                                   Aug 26 of 71PM-20CV005676
                                                                                                 PAGEID #: 36
0F 2 2 7~I..F, ~ 3 7

                                                                                                                                                                                                            -q: 'm                ..... ......
                         ifl~ M4cz-r P*I~'A, -1,6xig WRk:.iQ                                                        C-lim         tffi,.:          "460 d:.J).~ seillIpy.t e 6i116WER                                        dre-,q.z jpx,46rt
                                                                                                                                                                                                                                             8
                                                                                                                                                  4:                                                          Aw               - B09wqi -N
                                                                                                                                                                                                                               .         -


                         064                  oq*gg-                             be. ioPwo

                    A                             *q afuxe.d the.

                               ;41Y
                                    0
                                                       .                                        ..       I    ...    a..               ...    ~ I .. *11 ..
                                                                                                                      .
                                              ,                                       .4c                                                                     'i     -"*                                           xo~             .:Ord      or
                                                                             d              AAA                                                               ... ..... .rbl .....    iis~
                                                                                                                                                                           3 :c-                                                          ::k-,,
                                                                                                                                                                                                                                             54q


                 DO, VamorVII Chase:44MQS3, 0 reAmtku)nl.,~                                                                                         MP0:,
                                                                                                                                                        ,md:,qxwI ~stdfe-,,(w                                                    I q'it
                           Of
                                                                                      Mp                                  o. -q        d -fil"
                                                                                                                                           4-64.:


              NO(Was, ~il fbi, Agy                         twi                                                                                                             PW w                                    IM
                                                                   ap~j                                                                                            h" ff                         C                 d                   . ..... ~Pl,51-
                                                                                                                                                                                                                                 ch.,~ip*~           p
                                                                                                                                                                                                 .
                                                                                                                                                                                               Rv, ..i:g                       0*               et 16-
                                                                                                                                             db
                                                                                 ji
                                                                                                                                                                           ui3                                               p


              qrpxt                               -k                       WX                        I

                                                                                                                                                                                                                   AAWg Puile~, ti~i•-hidh
                                                                                                                    5              aft he:
                                                                                                                                       t :da~ap                                            ~hi~.AA.N- ~rpC rmubq11,,1jji --
                                                                                                                                                                                      ftwa-,
                                                                                                                    wan                      '
                                                                                                                                             t


              7~     ARBITRAIION RU0.                                                                   T UrMclr           -c"matiLl .4he. 11knrillaz                                                       fti` 141V 4        'ibil-11
                                                                                                                         .
                        tht:all Pa                                                                   y,to ~p.vesent C'Vidotico~                                                                                          tho Agp~
                                   kv, 1 setjlut:\tnx                                                                                                                                          . .r .... .. .. .. ...
                   !Ve                                                                          i                                       3 g d"           In-ad,            p~. w             'jile-TI              qq~(&~i
                                                                                                                                                                                                               .. ... . ..                 M-
                                                                                                                                                                                                                                            M0...
                           .   ........ .
                                                                  7- M-1                                                      mw d4v t,                   Ivator         I         Ill                 "e.. ca-ntti31acd
              ;M: fl~ Jaw.: o:r rtW--,,-S                  i                                -W bkz*t P-'                          TIxe xubib7atpir                     XTInIx tn-exv. ux&rf ta! Select a..:wasosat,45
                                                           tl* tonfij &I n6                                    44"


                                       A-J(W'fhm,: aml r0gsoiydble                                                                                                                                                           S6116,aibftvawr;
                                                           *,S:jr.,v.TeI fi--xq)cngos: of the".;                                   ffio,.                                                                               .,Md any witnei-mi
              prodw,od a. th.e. arb                                                                  and                                                                                        pa4t:CKW-ap                        )Y..j,
                                              id                            I'         fi                      Wd           W 3,               In ,eT         te. 'kt 6 of7mrIq                                    :cop                e~ PR .
                                                                                            S       . wz:~,         Wq.b:P.6rsbr, .:.Wt~jc-P5                  ap .:16ib9i-                                                       i3         b oc


                                            irtcur-fcdws azr~s-WV:o                                                                                            a                                      ~,C      V                   thedr wllw~~-4
                          nim'dby:tb.i~                                    auld.,                                                             Rv
                                                                                                                                               ,
                                                                                                                                               .`~Mt ;~ffiL~                                          60f: k-Y ~-fMox:A-ff a               PYI q *cS
              Oa                             tb'E jNfIb" t13..1                     g ih
                                                                                  W..                 .1\7          jxI    it . thj~-                         -V-i s it          c-~cl: [it.      I                               —PI.: tQA N
                                     be                            A'                 Oi b0"ir.-                     L
                                                                                                                    ..,    40:u                                                                                                                .,Wm



          I                                                                            , pa                                  . *w,:,,r ~.-e: t50-,* .                                                                                         Yum\40
                                                                                                   3A
                                                                                    ;wl? ~J.qv 0RWdv                                             fo.i 6-~,w,wxdft,
                                                                                                                                          E" ~Vkw,
                                                                                                                VVI70"m
 Al., Vti.                                                                                                                          :i?I~qmp               opq 1n
                                                                      .
                                                                     st                                                               A9                     j
                                                                         w.j4o.ug;                                                                         MV'01
                                                                                                                                                              - 11:11HY)
                                                                          X
                      %up                   Sidd,                                                                                   fIN                                        :
                                                                                                                                                                               %JXD~ 11.1            (1t
                                                                                                                                                                     .. NI                    f.
*,azi p                    Li qw,
                               .415, Wl                    v,                                      J                                                                                0           1~
"r 7p Q-T                         q                                       PP, PPIV4~ttj :,S)l M 39.                             ~X. RUM.            6julp, (I                 goi-MO
                      r0
                                                                                                                                                                                           wAo.
 Ao"A                Pq..,; .....
    -POS, RM,4,t ~~.XPX      MP,                      4PAP               of WT                    J~t                                                           ~iipj               jo
         00,                     P JP f;~ujo oc oqs~.                     kvojs                                                                           IAK IMS ~n irmEi IPTO-tio
                                                                                                                           "                                                                  bot:
--sullp.l.         Imm         AJV,                                                                                       s                                                   lo- SrW
     0                                                     AtoiTw-ajbw~~ ii gf, qp MN:                                  1,9 4! t. ...f                                                . R.— qx1gul:
                                                                                                                                                                                lu4'oun
                                             M..                                 m.,                                            p
              -tal's 1 JO      1~-JS~: , OMWR 1.- M                     ZA -T-4-4~                                                             I                      V.
 v                                          d                                       ::x
 ,PUV    Lo                                         40
                                                                                          4~,uU                     it "IlMmpni Xmilxljaf~us~p~                                       C
                                                                                                                                                                                                           A-
                                                                                                                                     tv: xv
                                                                                           q .
                                                                                 pil'V L;, "AU IW ~3jd                           Apmlos                -o11 a", .11! A:                       A4
                                                                                                                                                                                               ,
                                                                                                                                                                                              OW
                                      ko~ sar                                                                               olqi\          0."...
                               oi ,.-Liop..Is"Oemp: Am :zzq. lmj~:~ilr im4I.-o                            210WIT i t                                     q) ."m mrm m! %1MOD.1
          ;t ki plr     SP       =4'T.-T,    lo pll
                                                 .3-"..               4 ,~                                                                                       t -§ ~ p  -p
 J-v                                                                                                                                                       M ..'90 i
                                            .
          WRIAlpT I: PD-Pp C.PV."                           sF                I ;I. W.            ! p) -wol-1180d                    41:64 A 1?~El           1                     'ku, to
.jo ~                       -
    ,qrlmll 1, 1,fto~N U 0&10                      va                         T.IV luummlaq-
:WMIS Ot p"i'l AL          -t                   lu;nmdol Fpualuf ~md qplR~ ~,;Ixtalx      MV, Pk'M                                                                   Nuf.. A.IPoa qp '
                                                                                                                                                                             .1    W
                       w ~NW               gr                         Vl?vf                  Pr                                                     2         W-PI -NN P. U... ,
                                                                     P                     le Wtm ...Pt                  1
                                                                                                                         7
              ol                       pirf4                                                              jo             00314,30                                                  XAl
                                                              N47'                                                                                                                           jo
                                                                                                        ao Ct        t) :'~.t             sl~\lpt,-'m Xaam-)
                                                                                                                                          . . ......
                                                                                                                                      .         . IIS
                                                                                                                                          OM,.:S"                    p                                     wa.
                                                                                          ~ii*:WV
                                                                                              ,OW MET,                                                                                p M*Tp
 6tia tt.,                                                                                                              lolaljl~.l.a jgj                       10
                                                                                                                                              .. r
       Rra RA :+T V,                  Qa                    llv,,.                                             -4                           mp , A~u                                  N.
                                            1301 1~                                                                             t                          4~Tw,....9 k. f4          II A         PSal
 im pum~
                                                . .. ...
                               9 AM"                             )L) OT,
                                                                       T                           uoR                                                                                p Ru.vl
                                                                                                                rj.o.               tl:.t :uamjf-YTIKi
               k   !AW 1.      PWPPIPM `.k                  m.                              V17.17, KZ. 01 ~ZQAOIP                          WI.,- X-)I .0\-16 6a 6~ t.,
                                                                                                         J;l                                                                            P
                                                                              Ict p av
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 33 of 71 PAGEID #: 37               8E                                                                                                          -   A zzao
  9L9900AOOZ-lNd 9L:9 9Z 6nV OZOZ -SLOld uowwoC) aLli lo spno3 lo )IjelC) oiLlo Alu. noo yll)IuLj=l
0F2218"-:
             Case: 2:20-cv-05187-ALM-CMV
              Franklin                        Doc of
                       County Ohio Clerk of Courts #: 1-1
                                                      the Filed:
                                                          Common 10/02/20  Page:
                                                                  Pleas- 2020     34 6:15
                                                                              Aug 26 of 71PM-20CV005676
                                                                                            PAGEID #: 38
        --
         1jR V9


          ih         dor sb0.1j:
                               l dbiwommed.                                                                             wou &bc-                        -_vi.h


                     I` forctwv~o kvf.Af                                           40n~j u4j.qlftf proeg itr. .4,
                                                                                                                be.d=I,                       ofth
                                                                                                                                                                                           .........
                                                                                                                                                                                       I           d
          mv.*Irf acc(>v(                   All                 eabj.z? ti3.c VAA%At'4,jg oii-cw9,:                                                                               In                   A



                                                                                                                                                        4n*dq5ifmji
                                                                                                                                                                  .- N                       OYI. R
          may.-knum extent                                        law


               SEA
                 .V~E-R.A         Mff'~:'-Af                     f,'arf:Of-: Nis A         ent i&held (o                                                                                                   kvvoment
                                                                        lkv:-~   st-wgr:,Id f~Qln-the3-P3.                    wa:appy ppri
                                                                                                                                                 117: .1
                                                                                                                                                                                                              Is M t)

          IV p.1Icab*Ie,InNv.:_"'I! tMt: mda itao                                pro"risi~itl            -t-it !_~e:                           ju           twq,:W:
                                                                                                                                                                 il t,

                                          ~t64i                d.- ~61'4~..Ib.,IY
               to e amy.                        .s                        p                      C-11                   atpi        I !::             h' ~k-                           5Ao bo av,
                                                                                                                                                                                                ,i I cd~
                                        th... ....
                                                           -re                                              i      t1k. "411 w::bT                                                                         -hfa liv*.o
                                                                                                                                'd-
                                                Ithl Ms P.,WTB-g-~41v 4
                                           Prol M                     . of 6                                         'L
                                                                                                                     .         .1 e.(               ~: 1:~:
                                                                                                                                                        ~ _.C."Z.. t: NQ           ti 'I                     ever Me.
         ..Pat ec, ~.ftnd                              d0.
                                                         eg no - IfAve, aadaoxay.-                          thr issuG- E:                           _-fte.vaiv.                   fp'.ffif AiT.                          ilid
                                        or                                 ar, o tii - - ac, iot) - Iwo% hve.r - is If6utld ib:: be. =imfbmeable: the, ckag's'
                                                                                                                                                             ;                                                            or-
                                                                                                                                 ia


          9                                                                                     RTFA      M...
                                                                                                            T.. Oory .                                           h
                                   A                                                                               : pf-r.M'ft .t~d.j
                                                                                    .            ... .. ... ...
                                                                                 10~(Urf cjIa e tp fo,                 4r~% p.. ifto.61                              0 PnO.       .. I,&
                                                                                                                                                                           - p0 ~ba
                                                                                                                                                                          :d
                                                                              ar6:L oto vided to  k.aLI: ivill cip.p,
                                                                                                                    'y'6ft-,
                                                                                                                           ,i                                                       MY, A'        UI!M. i.
               'j:                  jjj:
                                             11 lo ileri:           cif ~-
                                                                         .Le Agi- ormll                     pen&f :ffL,_~itjallb, II:                                               (itt.7tnliaWwbl
                                                      Ig.                                                                                                                  of,:


                     re m0if                                                  "WI: Caawlwi 1".
                                                                        VOTWila                                        ..y   enip                                                            Mft im dai~s It
             av,        i-io.,   ~.,ur
                                  - ~ ,rcsiiL
                                         ..._                                    e4ival-IM"I            ta pi ~bl                     ff       e -I
                                                                                                                                                  --- 4                                       ,40.,T
          VA4.
                                                                                  tak,11                                     an)',,        Mdudifig. ?Ii3 EFSat ioa af*Ciifpfi:)




                         .. . .......                .......                                                                                                                                           . .........


                                                                                                                                0~p ~Iw                    ~POY6 KCDO
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 35 of 71 PAGEID #: 39




         THIS PAGE INTENTIONALLY LEFT BLANK
         Franklin
        Case:     CoL.!..nty Ohio Clerk of Courts
              2:20-cv-05187-ALM-CMV          Doc of  the CiDmmon
                                                  #: 1-1         Pleas- 2020
                                                         Filed: 10/02/20     Aug 26
                                                                          Page:  36 6:15
                                                                                    of 71PM-20CV005676
                                                                                           PAGEID #: 40
OF221   F40




           KIRSGNAL                   IDENTA.L.

           As:~you                                                                 !
                                                                                   1
                                                                                                                                          6J.,             Ink
           iiv    Ofour:,emplpwmont.                                              thik ltft\~r l": to             v,-th': 1     .415.   bfbmrlf-io         jj th-
              por ve,:= vvd                                                           e. I                   US               Im.            -of- -tti.,


                                                                           tha         mg...:      o                           4v       e. 'i4a
                     Jjtk8kI: G   _RXP. TEi,.: ..qc          V'.'i -iiiim five.                 2604-00. u w~ t i) A4
           m-    LiTile                                                            On                          d



                                                              s 'k nrarmatio t.imum. but.
                                                               "D ".41
                                                                           1$066:


                                                                                                        P.              1pp,"
           qlcc                                       1113           d




                                                                          T
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 37 of 71 PAGEID #: 41




         THIS PAGE INTENTIONALLY LEFT BLANK
        Case:  2:20-cv-05187-ALM-CMV
          Franklin                          Doc of
                   Cou:.nty Ohio Clerk of Courts #: 1-1
                                                    the Filed:
                                                        Common 10/02/20    Aug 26
                                                                         Page:
                                                               Pleas- 2020      386:15
                                                                                   of 71PM-20CV005676
                                                                                          PAGEID #: 42
OF221   F41




                            ~Pqle 16, 2020*


                             v     -S

                            0:     e Infom
                                        r-la-flan e. r vices Apo;--



                            50:
                            .,Sultel 1330
                      c"d                   QH 4.,

                                   A ccoitnf ho,:.51

                            TO-W bMAMal Qhc

                                                                                                                                         a debt
                            -it                               ed: t'0 h      d)t, bUr,e u            are.          1.0




                                                                                                            0Pko            iked a'r'fna#
                                            ,     ,.
                                    ,A-~:Erit     4J tK~~:a .Mow)tbf $11-           A-I-~ ai dacc :F-;i*f.*ec.op..~tof'tlie,fin.a,::,bil:.$~-
                                                                                                                       t
                                        s. or'..e        'n
                                                                  .
                                                              :balantewos ica. p       ri        s
                                                                                             — V.,
                                                                                             "td             A
                                                                             - ala
                            Mr,00c...=WIS E:kper san. report-.J~ aftachedherebN


                                                                                                      PM;p
                            061y            :-Ad rdir,g.I'Y          - h1pr~ ii! 10.MiRlly:req               hat-vot             I
                                                                     hi8 fte.ri!w M.::0ft:~c                               QUO_ Y.p         ve
                                         is owe.:jp:                   he 4         Ull dai            ~ha5.b~~t~,azpwed iv
                                                                                                                          -:asses


                            Mn &Tb(,!pqW


                                                          Ruac0c.. A .:.VTDC-,PA.'Y::'
                                                                                    pr bbit - u
                            -WitKa-deb       edion. lhpe~tln,
                                       -
                             MM..OWWrl
                                    t. 0"Vex-r            '4:bv:~p~r emit.A.apermiit~ by hI-W. -t-he. F                              Af
                                                                                                                                      46-,he'r
                            pro                                      mry        m                    11A




                                                              514-658-: 25 Mal''


                                                              J4-                                                                           X
                                                                                                                                             :5:
                                                                                                                                      ............
                     ..
        Case: 2:20-cv-05187-ALM-CMV
          Franklin                         Doc #:
                   Cod nty Ohio Clerk of Courts of 1-1
                                                    the Filed:
                                                        Common10/02/20     Aug 26
                                                                        Page:
                                                               Pleas- 2020     39 6:15
                                                                                  of 71PM-20CV005676
                                                                                        PAGEID #: 43
OF221   F42




                                                                               e.d
                          ..ssiffR-:r0 du~10 VQur* 1110.015M t,e C-011'ec. 1         d-I    A At
                          Opp           nity,vvw~:rec                          -:a   bac igr.o.pind iched, due ;t A& N
                                                                                                                     - b V
                                                                                                                           0arl ::,p ej olla

                                         -d ofi'. t) 5e Howe"
                                                            , yourc             mp::-waspot. tjst aegli.g,
                                                                                                         . -,Ar.)d:,.S e4.j)5-.'Ve
                                                                                                                                .rV_ J,KC

                   1990   to baveb~-en:. wiiiff4I and, wantevil
                                                              .:,




                                                        (.F RA )        ~ atwm.'e
                                                                                -Vs~,-foes~
                                                                                 ,          M-~:Client willf rth#
                                                                                                                r:r p ire.vaur

                                        SAW, 6 a o                                                       wit expertan-ladvith
                                                 ft.,O,~x: O~A,SeAd                        e b.0 R           ~Qn. mq*, you are net M .
                            Q.Mp liat.i qe-and_ Qy:ft4-he.r-4tt,e.m.pt -ics                                     wouldbre irnprqper at.



                                                                                                            fl
                                                                                ~fo~ttiL IN p~ve
                                                            ~siblluylp mwppsps0e.            , viol t'
                                                                                                    a iG s4s:we
                                                                                                             , fo,unde
                                                                                                                     ..q
                                               parted by:,Fed at law. It4s:*                         S                              esolve
                                                             d f                                          A~M~.kr*c41-IrN"~:.(iPpi)
                                                                                                                                  0-t.

                                                      ftm ey:51)OW'd certaiInly. cantact:my:
                                letter, you::or:yOur aq                                                              dilkuss theseissille's,
                                           d                        flbaa~ia do, dt:a                                            d1rMt,         ~d:
                          :r.effo all                                  ta.myait6n'tion. Thank ya.uJor.-your:C-0nsiderati. n



                                                          vou. W
                                                  e' , mm                      PP -c                                       t
                                                                                               I
                                                                                bi          ard to. is.:di x,r. e p ~a n       irldw0     Lkt

                          ji'ot Rmlte.d-Q), b            9.- da Ms:W




                          $upre mnp:                    00.1M98.9

                          ri-I'diMuna's

                          0.1           N.kesEd.ergy Q.hw,.-4rIf_
                                        R660.t W Babcock
            Case: 2:20-cv-05187-ALM-CMV
             Franklin                         Doc of
                      County Ohio Clerk of Courts  #: the
                                                      1-1 Common
                                                          Filed: 10/02/20  Page:
                                                                 Pleas- 2020      406-15
                                                                             Aug 26  of 71PM-20CV005676
                                                                                            PAGEID #: 44
OF221   -   F43
                                                                                                                         ...........
                        t-SEIR Ile

            Aug.ust-26,202U..


            boar Jeff;Pieq-?


            The-JbIl'o.w.'1n9is                         'es;t- t-or-proo.p,
                                       q18 jp~ 0.U.t:rbqp
                              Jr.:rospo.                                f tdoh- ry-06-                  urlt z)j wiith~ c-:t rac.qnq:
                                                                                                                               k"                                  ri.




            Status;                                                                            DOsk/90depti * hAoa0 R.0om

                                                                       COL
                                                                           . UMBUS-, 0K4UI-5::
                                                                       firstnUass Mail'.
            .WeA.:..   rv-16.66e:                                              led       -Tm
                                                                                        IPT       octroac-
                                                                                                   s
            :Re~c!pjent
                 :      M                       ...............        A     q,.0
                                                                              t'r -r -or                 -~: .......
                                                                                               '1.1 0,Me -S
                                                                                       - -au- or             O.MPa   ..Py       --------------------------------




                                                                                                                                                     .       ..h
                                               -11:dlft~rl.tde;~ti'h' '*J 'ad
                                                                           -  -~§,:dUet6--Itftn'de
                                                                                                '- d.A
                                                                                                     : i ' I ''t' , I'


            Thankyoq.-gr             ct     thp United. $Wes 0.0.8tai Se.nlw or yo r. ti~!Iina needs. Jf:,'y',dW re
                                                                                                                 q uire. Addltbnal
                                                    .
            Aoslot coi 00..               L. t .0.ur 10CW: Ost 0.       zrt Pd~~tM1~ repM-San    e 1-860.



            .475. UD)Nnt Plaz.'a-sw"
             Washington,D...G." 2026*G~0004
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 41 of 71 PAGEID #: 45




         THIS PAGE INTENTIONALLY LEFT BLANK
        Case:   2:20-cv-05187-ALM-CMV
          Franklin                             Doc of
                       Cou pty Ohio Clerk of Courts #: 1-1
                                                       the Filed:
                                                           Common 10/02/20    Aug 26
                                                                            Page:
                                                                  Pleas- 2020      426:15
                                                                                      of 71PM-20CV005676
                                                                                             PAGEID #: 46
OF221   F44
                 ~ ,̀ Mrr,S
             U:'W7                   . ...

        August.26,. - 2020..:




        ... ...J0,)OW.Ing is~:,1respons~R.0- yo.'cif, r640et                                                      Fy.. pn 9ur            the tr            ki
                                                                                                                                                           On.9.: IIUM
        041.4 811.0 9.956- .926
                           *9   2780 7-6.


                  .. ... . ....                                                                                                              .. ...... I ..................



                                                                            0-e-Overedi      t DoSkAwcep.:10NM    ...
                                                                                                            NaM B w..,.
        S%aws:oato imm                                                                  0204 2i.40,-
                                                                                      1.0          prn
                                                                                MNATLOH 4-52-02.
                                                                                               ..... I . .... .

                                                                                  :ftturin Rbc.e!D_t ElectronfiD.
                                      ...................
                                               EmKm       ..... ................. Duke.- ...... w~ob          . .....
                                                                                                        io::nq..t,'
                                                                                                   .......... )                 ......   P- R'd
                                                                               . . . .......




                                                           pler



                                  .~qOre~s.::qf R.6pi len'~:




        Thank Wulprsp.       ti jh0- UMte    ~.0 StAb~~ po'stal Sewicd~-fwiyoqr rnailing needs. If'                        d ft o 61;
        ~"%Stakol: 010 04. Wn i.ab.t.: y6wr'.4 0.6al: Pbst Office or.. a Posta,:ree
                                                                                 re
                                                                                  .. q.. M.41j,ve . at. 1 810. -2.2.2. 481t

                             -.
        Uhite,
         .     -d 8tat6s Rmi;p-1- 8~0 rvl.60
          7 5 0.,                w
               th9to.M. DIG, 0260'00(?X:




                                                                                                                                                         .
                                                                                                                                                  ::'11Wb it.
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 43 of 71 PAGEID #: 47




        THIS PAGE INTENTIONALLY LEFT BLANK
            Case:County
          Franklin 2:20-cv-05187-ALM-CMV              DocPleas-
                        Ohio Clerk of Courts of the Common #: 1-1
                                                                2020Filed:
                                                                     Aug 26 10/02/20    Page: 44 of 71 PAGEID #: 48
                                                                            6:15 PM-20CV005676
OF221 - F45




     6 d ~T10
           ,N, V                  r                     '
                                                        S'




   lha, ip , ~p                                                                                                                                                                                      om no a

                                                                                                A
                                                                                                                                                                                                                                                                                                                     Stb -e§




                                                                                                                                                                                                                                                                              ~\~~~~~~~\\~~~~\~




            ............I ..... .......... I                                                                                  .......... .................... ....  . ..........            ....... . ....................... ...................................................... . .. ...........   ... ... ....................... ............ ...... ...... ..........
                  ... .....  . . ..........
                                    ......... ........ ............. I ................................................. .. ............                       ....... . . ..............
                                                                                                                                                                                 .                      ..........................................                                   ...                  -..                                          -... , ;

                                                                                                                                                                                                90A.cq
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 45 of 71 PAGEID #: 49




         THIS PAGE INTENTIONALLY LEFT BLANK
         Franklin
        Case:     CoU..hty Ohio Clerk of Courts
              2:20-cv-05187-ALM-CMV         Docof#:the Common
                                                     1-1        Pleas- 2020
                                                         Filed: 10/02/20    Aug 26
                                                                          Page: 46 6:15
                                                                                   of 71PM-20CV005676
                                                                                          PAGEID #: 50
OF221   F46




                                   gre.:at                   accounts can, db.,a
                                       a t                              r, M4
                                                        "t scare. -S.V;Veftl

                           coilect                    tYVp
                                                        ..icZ-,'_Av
                                                                  ,. renlovedaft
                            MM           br




                           0NLINE: UNFOHRM
                                         IATIO)NI: S.




                                                                                       ... ........
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 47 of 71 PAGEID #: 51




        THIS PAGE INTENTI®NALLY LEFT BLANK
         Franklin
        Case:     Cou nty Ohio Clerk of -Courts.
              2:20-cv-05187-ALM-CMV         Docof#:the
                                                    1-1Common   Pleas- 2020
                                                        Filed: 10/02/20   Page: 48 6:15
                                                                            Aug 26 of 71PM-20CV005676
                                                                                          PAGEID #: 52
OF221   F47




                                                                    ... .........
                                                              "Aw-mmucs. Wwad,
                                                                         -
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 49 of 71 PAGEID #: 53




         THIS PAGE INTENTIONALLY LEFT BLANK
                     Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 50 of 71 PAGEID #: 54
                                                                                                                                        u5~ POSTA.GEI:~.~~r:~~~c
                                                                                                                                          l~
                                                                                                                                           s
 MARYELLEN O'SHAUGHNESSY                                                                                                                ZiP43295
 FRANKLIN COUNTY CLERK OF COURTS                                                                                                        02 4Y'i
                                                                                                                                        0000361078;.t,G. 31. 2C)20.
 373 SOUTH HIGH STREET
 COLUMBUS, OHIO 43215-4579




                                                        iiiiiiiiiiiiiiiiii
20CV-08-5676 H    ADDR: 1
  88989    JEFFREY T. PERRY




                                                                                                                                                                      t



                     F O R W A R D I N G S E R V I C E          R E Q U E S T E D

                                               BABCO
                             ONLINE INFORMATION SERVIC
                             C/O CORP SERVICE CO
                             50 WEST BROAD STREET
                             SUITE 1330
                             COLUNJBUS , OH
                                                43215




    111                11111111111 IT 111111111111111



                                                                          ~I~ll~iiii~ ~ii~,iiiliil~~~iilri;;.► ii;i~.1illll~i'ili'f~i
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 51 of 71 PAGEID #: 55
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 52 of 71 PAGEID #: 56
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 53 of 71 PAGEID #: 57
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 54 of 71 PAGEID #: 58
7-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 55 o
187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 56 of
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 57 of 71 PAGEID #: 61
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 58 of 71 PAGEID #: 62
          Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 59 of 71 PAGEID #: 63




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21644159
Notice of Service of Process                                                                            Date Processed: 06/22/2020

Primary Contact:           Paul Lengyel
                           Online Information Services, Inc.
                           685 W. Firetower Road
                           Winterville, NC 28590

Entity:                                       Online Information Services, Inc.
                                              Entity ID Number 2097582
Entity Served:                                Online Information Services, Inc.
Title of Action:                              Robert W. Babcock vs. Online Information Services, Inc.
Document(s) Type:                             OTHER: Letter Re: Notice of Action
Nature of Action:                             Violation of State/Federal Act
Case/Reference No:                            519166XXVJ0000CX
Jurisdiction Served:                          Ohio
Date Served on CSC:                           06/19/2020
Answer or Appearance Due:                     Other/NA
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Jeffrey T. Perry
                                              614-558-0125

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
       Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 60 of 71 PAGEID #: 64




                           June 16, 2020

                           Via U.S. Certified Mail

                      Online Information Services, Inc.
                      C/O Registered Agent
                      Corporation Service Company
                9ee;a 50 West Broad Street
                  °® Suite 1330
CAMPBELL PERRY LLC Columbus, OH 43215


                           RE: Account No. 519166XXVJ000OCX— Robert W. Babcock

                           To Whom It May Concern:

                           Please be advised that our ofFce has been retained by Mr. Robert W. Babcock as to a debt
                           that you wrongfully reported to the credit bureaus, and are attempting to collect on
                           behalf of Duke Energy.


                           It is our understanding that, on or about April 29, 2020, Mr. Babcock received a final bill
                           from Duke Energy in the amount of $117.25. A true and accurate copy of the final bill is
                           attached hereto, marked Exhibit A. Online Information Services, Inc. (hereinafter "Online
                           Collections" or "Defendant") subsequently acquired the account, and reported a past due
                           balance of $7,482 00, which balance was categorized as "[s]eriously past due date/
                            assigned to attorney, collection agency, or credit grantor. . . " A true and accurate copy of
                           Mr. Babcock's Experian report is attached hereto, marked Exhibit B.


                           We have reviewed the matter with Mr. Babcock, but his April 29, 2020 final balance was
                           only $117.25. Accordingly, we are herein formally requesting that you reply, within
                           fourteen (14) days of receipt of this letter, with an accounting of the amount you believe
                           your client is owed, to verify whether the amount claimed has been correctly assessed.
                           Please include all supporting documentation, specifically a copy of the alleged ledger for
                           Mr. Babcock's account.


                           The Fair Debt Collection Practices Act ("FDCPA") prohibits unfair practices in connection
                           with a debt collection. In pertinent part, 15 U.S.C. § 1692f(1) prohibits collection of any
                           amount not expressly authorized by agreement or permitted by law. The FDCPA further
                           provides for actual damages, statutory damages, costs, and reasonable attorney's fees.




                 7240 Muirfield Drive, Suite 120       614-558-0125 Main
                 Dublin, OH 43017                      614-668-8442 Direct
                                                       614-675-2210 Fax
                                                       jeff@campbellperrylaw.com

                                                       www.campbellperrylaw.com
       Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 61 of 71 PAGEID #: 65
                                                                                                               Page 2 of 2



                         Plainly, the balance you reported is a fabrication, and your attempt to collect $7,482.00
                         from my client is a bad faith effort at coercion. Mr. Babcock's credit scores have already
                         sufPered due to your illegitimate collection action. As it happens, a lucrative job
                         opportunity was recently rescinded upon a background check, due to Mr. Babcock's
                         erroneous credit reports. It is anticipated that you may refer to § 1692k(c) and the bona
                         fide error defense. However, your collection was at least negligent, and seems very likely
                ®~a.®
                 $~®a
                   m®®   to have been willful and wanton.

CANIPBELL PERRY LLC
                         As a consequence, my client intends to seek damages pursuant to the FDCPA and the Fair
                         Credit Reporting Act ("FCRA"), plus attorney's fees. My client will further require your
                         written assurance that you have corrected the inaccuracies with Experian, and with
                         TransUnion, and Equifax. Please note, as you have no privity of contract, you are not in
                         compliance, and any further attempt to collect from Mr. Babcock would be improper at
                         this time.


                         Online Collections' responsibility to compensate for the above violations is well founded
                         and clearly supported by Federal law. It is Mr. Babcock's intention to attempt to resolve
                         this issue without the need for ongoing expense or litigation. Accordingly, upon receipt of
                         this letter, you or your attorney should certainly contact my office to discuss these issues,
                         options, and courses of action. Please do not attempt to contact Mr. Babcock directly and
                         refer all correspondence instead to my attention. Thank you for your consideration in this
                         matter.


                         Should we not hear from you, I will have no choice but to advise my client as to all legal
                         and equitable remedies that he has available in regard to this discrepancy, including, but
                          not limited to, bringing claims with a request for punitive damages.




                         JeffreyT. Perry, Esq.
                         Campbell Perry, LLC
                         Supreme Court No.: 0088989

                         Enclosures

                         cc:       Duke Energy Ohio, Inc.
                                   Robert W. Babcock



               7240 Muirfield Drive, Suite 120       614-558-0125 Main
               Dublin, OH 43017                      614-668-8442 Direct
                                                     614-675-2210 Fax
                                                     jeff@campbeliperrylow.com

                                                     www.campbeliperrylaw.com
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 62 of 71 PAGEID #: 66
                                                                                -"4Ar




                                      P4




                                                                                        L 122i'
                                                                                              ty




                                                        -
                                     iFAIPI-q§ l-, A TA3F rw'~hLag Wrw ,V#ii
                                                                        ~
                                                                                        P*oq s —o -i




                   43e 11


                    To.




                                                        A-600;9~
                                                               l(bil-




                                    DO VA"- CAT-~w~,Offiek     ot-A,
                                                                   4 ;.wt vi~, ciff,
    Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 63 of 71 PAGEID #: 67

515/2020                                                                                  Experian
    ROBERT W BABCOCK- Expeiian                                                                                                              •m
    Date of Report: May 5, 2020                                                                                                            S~.xperlan.

                                                               04RINE COLLECTIONS
                                                               519166XX1DIX)OUQOr
                                                                                                                                     NotsatisfyingF20_TRADE

       ACCOUNT DETAILS                                                                  CONTACT INFORMATION

       Account Name                                          ONLINE:COLLECTION_S_       PO BOX 1489
                                                                                        WINTERVILLE, NC 28590
       Account #                                              519166XXXXXXXXXX          (252) 757-2101

       Odginal Cred'Ror                                          DUKE ENERGY MW         pAYMENT HISTORY

       CompanySold                                                                            2ozo             2019              261e
                                                                                        Jan Feb Mar Apr, Jan Feb Mar Apr-, Jan Feb Mar Apr
       AccountType                                                     COLLECTION       ~"rr `ou      u r u n'ou n r on          n u ori on
                                                                                        May Jum Jul Aug May.Jun Jul Aug MayJun Jul Aug
       DateOpened                                                           Ju12017     0000 9399~O dr                           n   o   u pp
                                                                                        Sep Oct Nov Dec .3ep Oct Nov Qeo   Sep Oct Nov Dec
       AccountStatus!                                      NotsatisfyingF20_TRADE       0000 : q                  uu   I u oa   ou   oli    l uo~

       Payment S[atus      Seriously past due date / assigned to attorhey, collection         2017
                                 a9ency, or credit grantor&apos;s internal collectibn   Jan Feb Mar Apr
                                                                        department      DODE]
                                                                                        May Jun Jul .Aug
       StatusUpdated                                                        Ju12017     E]QF1 n ron
                                                                                        Sep Oct Nov Dec
       Balance                                                               $7,462:

       Balance                                                         Apr 13, 2020:.
       Updated                                                                          E] Data Unavallable

       Original Balance                                                       ST482.

       Monthly                                                                      -
       Payment

       Past Due                                                              $7,482
       Amourit

       Hlghest Balance                                                              -

       Terms                                                                1 Month

       Responsibility                                                     Indi'vidual

       Yoursfatement         CompletedinvestigationofFCRA'dispbte — consumer
                                                                          disagrees

       Comments           Subscr!ber reports dispute resolved = consumer disagrees
                             Cortipleted Invesfigatio_ n of FCRA dispute— consurher
                                                                          dlsadrees




                                                                                                                                                 Plaiptiff'S,:
                                                                                                                                                 Exhibit.:B


                                                                                                                                           wims

 ~ Sulnrnary                     > Accounts~ -_ Collections                                       Inquiries _"PublicRecords, CreditScore ~
                             f




hftpsJ/usa.experian.com/member%print/ezperian/now                                                                                                                15/22
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 64 of 71 PAGEID #: 68                                     $6.450          -@
                                                                                                                   US POSTAGE           y
                                                                                                                   FIRST-CLASS          o   ;
                                                                                                                    FROM 43017         .A
                                                                                                                      06/15/2020       .N

                                                                                                                     Sendiaia      •    ~



                                                                                     9414 8118 9956 3538 4196 64



                                                                     Online Information Services, Inc.
                                                                     C/O Registered Agent
                                                                     Corporation Service Company
                                                                     50 W Broad St Suite 1330
                                                                     Columbus OH 43215-3307




                      CAMPBELL PERRY, LLC-1
                                   ATTORNEYS AT LAW
                   7240 Muirfield Drive - Suite 120 • Dublin, Ohio 43017




                            Online Information Services, Inc.
                            C/O Registered Agent
                            Corporation. Service Company
                            50 WestE-i3road
                                     ~      Street
                            Suite 133Q._:.
                            Columbus;:;OH 43215
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 65 of 71 PAGEID #: 69
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 66 of 71 PAGEID #: 70
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 67 of 71 PAGEID #: 71
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 68 of 71 PAGEID #: 72
Case: 2:20-cv-05187-ALM-CMV
  Franklin                        Docof#:the
           County Ohio Clerk of Courts    1-1Common
                                              Filed: 10/02/20  Page:
                                                      Pleas- 2020     693:36
                                                                  Sep 23 of 71 PAGEID #: 73
                                                                             PM-20CV005676




                                IN THE COURT OF COMMON PLEAS
                                    FRANKLIN COUNTY, OHIO


ROBERT BABCOCK                                      Case No.: 20CV005676

                   Plaintiff,                       Judge: Jeffrey M. Brown

v.

ONLINE INFORMATION SERVICES, INC.,                  NOTICE OF APPEARANCE
et al.

                   Defendants.


         NOW COMES Jeffrey R. Vaisa, of the law firm of Lewis Brisbois Bisgaard & Smith, LLP,

located at 1375 East Ninth Street, Suite 2250, Cleveland, OH 44114, and hereby enter his

appearance as Counsel of Record for Defendant, Online Information Services, Inc. All pleadings,

orders, notices, and correspondence relating to this action should be served on the undersigned at

the address set forth below.

                                               Respectfully Submitted,



                                               /s/ Jeffrey R. Vaisa
                                               JEFFREY R. VAISA (0096010)
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                               1375 E. 9th Street, Suite 2250
                                               Cleveland, Ohio 44114
                                               Tel. 216.344.9463
                                               Fax 216.344.9421
                                               Jeff.Vaisa@lewisbrisbois.com

                                               Attorney for Defendant Online Information
                                               Services, Inc.




4832-6475-4604.3                                1
Case: 2:20-cv-05187-ALM-CMV
  Franklin                        Docof#:the
           County Ohio Clerk of Courts    1-1Common
                                              Filed: 10/02/20  Page:
                                                      Pleas- 2020     703:36
                                                                  Sep 23 of 71 PAGEID #: 74
                                                                             PM-20CV005676




                                  CERTIFICATE OF SERVICE


         I hereby certify that a copy of the foregoing was sent via regular U.S. Mail, postage prepaid,

and/or electronic mail on this 23rd day of September, 2020, to the following:

Jeffrey T. Perry, Esq.
Campbell Perry, LLC
7240 Muirfield Drive, Ste 120
Dublin, Ohio 43017
Attorney for Plaintiff


James E. McLean, Esq.
139 East Fourth Street, M/C 1212-M
Cincinnati, Ohio 45202
James.McLean@duke-energy.com
Attorney for Defendant, Duke Energy Ohio, Inc.


                                                /s/ Jeffrey R. Vaisa
                                                JEFFREY R. VAISA (0096010)

                                                Attorney for Defendant Online Information
                                                Services, Inc.




4832-6475-4604.3                                   2
Case: 2:20-cv-05187-ALM-CMV Doc #: 1-1 Filed: 10/02/20 Page: 71 of 71 PAGEID #: 75




                                IN THE COURT OF COMMON PLEAS
                                    FRANKLIN COUNTY, OHIO


ROBERT BABCOCK                                              Case No.: 20CV005676

                  Plaintiff,                                Judge: Jeffrey M. Brown

v.

ONLINE INFORMATION SERVICES, INC.,                          STIPULATION GRANTING
et al.                                                      DEFENDANT, ONLINE
                                                            INFORMATION SERVICES, INC.
                  Defendants.                               AN EXTENSION OF TIME TO
                                                            ANSWER, MOVE, OR OTHERWISE
                                                            PLEAD

         Plaintiff and Defendant, Online Information Services, Inc., stipulate to an extension of time

up to and including October 28, 2020, for Defendant Online Information Services, Inc. to Answer,

move, or otherwise plead in response to Plaintiff's Complaint. Defendant Online Information

Services, Inc. has taken no prior extensions.



/s/ Jeffrey T. Perry by phone authorization 9/29/2020   /s/ Jeffrey R. Vaisa_____________
Jeffrey T. Perry, Esq. (0088989)                        JEFFREY R. VAISA (0096010)
Campbell Perry, LLC                                     LEWIS BRISBOIS BISGAARD & SMITH LLP
7240 Muirfield Drive, Ste 120                           1375 E. 9th Street, Suite 2250
Dublin, Ohio 43017                                      Cleveland, Ohio 44114
Attorney for Plaintiff                                  Tel. 216.344.9463
                                                        Fax 216.344.9421
                                                        Jeff.Vaisa@lewisbrisbois.com
                                                        Attorney for Defendant Online Information
                                                        Services, Inc.




                                                        1
